Exhibit 10.19

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

CARR OFFICE PARK, L.L.C.,

a Delaware Limited Liability Company

 

Dated as of: August 15, 2000



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I ORGANIZATION

   6

SECTION 1.1.

   Amendment and Restatement; Maintenance of the Company    6

SECTION 1.2.

   Name and Office    7

SECTION 1.3.

   Purpose    7

SECTION 1.4.

   Term    7

SECTION 1.5.

   Defined Terms    7

ARTICLE II CAPITAL

   21

SECTION 2.1.

   Initial Capital Contributions; Distribution to the Carr Members    21

SECTION 2.2.

   Operating Capital; Additional Capital Contributions    21

SECTION 2.3.

   Default Loans    22

SECTION 2.4.

   No Third Party Beneficiaries    24

ARTICLE III COMPANY INTERESTS

   24

SECTION 3.1.

   Percentage Interests    24

SECTION 3.2.

   Capital Accounts    24

SECTION 3.3.

   Return of Capital    25

SECTION 3.4.

   Carr Members; NYSTRS Members    25

ARTICLE IV DISTRIBUTIONS

   26

SECTION 4.1.

   Net Cash Flow    26

SECTION 4.2.

   Net Proceeds of a Capital Transaction    26

ARTICLE V ALLOCATION OF PROFITS AND LOSSES

   27

SECTION 5.1.

   Profits and Losses - General    27

SECTION 5.2.

   Special Allocations    27

SECTION 5.3.

   Other Allocation Rules    29

SECTION 5.4.

   Tax Allocations: Code Section 704(c)    30

SECTION 5.5.

   Change in Allocations    30

ARTICLE VI MANAGEMENT

   31

SECTION 6.1.

   Management    31

SECTION 6.2.

   Management Committee    32

SECTION 6.3.

   Major Decisions    32

SECTION 6.4.

   Day-to-Day Management; Termination of Property Management Agreements and/or
Development Agreements    34



--------------------------------------------------------------------------------

SECTION 6.5.

   Development Decisions    35

SECTION 6.6.

   Business Plan    37

SECTION 6.7.

   Duties and Conflicts    38

SECTION 6.8.

   Company’s Counsel    38

SECTION 6.9.

   Exculpation    38

SECTION 6.10.

   Intentionally Deleted    39

SECTION 6.11.

   Indebtedness; UBTI    39

SECTION 6.12.

   Removal of the Managing Member    40

SECTION 6.13.

   Substitution of Managing Member    41

SECTION 6.14.

   Rights of Members upon Removal of Managing Member    41

SECTION 6.15.

   Dispute Resolution    41

SECTION 6.16.

   Indebtedness    42

ARTICLE VII BOOKS AND RECORDS; RESERVES

   43

SECTION 7.1.

   Bank Accounts    43

SECTION 7.2.

   Books of Account    43

SECTION 7.3.

   Operating Statements    43

SECTION 7.4.

   The Accountant    45

SECTION 7.5.

   Appraisals    45

SECTION 7.6.

   The Budget    46

SECTION 7.7.

   Leasing and Property Guidelines    46

ARTICLE VIII TRANSFER OF COMPANY INTERESTS; SALE OF PROPERTY

   47

SECTION 8.1.

   Transfers; Certain Defined Terms    47

SECTION 8.2.

   Succession by Operation of Law    48

SECTION 8.3.

   Transfers by NYSTRS    48

SECTION 8.4.

   Transfers by the Carr Members    50

SECTION 8.5.

   New Members    51

SECTION 8.6.

   Sale of Properties; Right of First Offer    52

SECTION 8.7.

   Buy/Sell for Marketed Properties    54

SECTION 8.8.

   Buy/Sell for Member’s Interests    55

SECTION 8.9.

   First Right to Invest    57

ARTICLE IX TERMINATION

   57

SECTION 9.1.

   Dissolution    57

SECTION 9.2.

   Termination    58

SECTION 9.3.

   Liquidating Member    59

SECTION 9.4.

   No Redemption    60

SECTION 9.5.

   No Distribution in Kind    60



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

   60

SECTION 10.1.

   Further Assurances    60

SECTION 10.2.

   Indemnities; Liability; Exculpation    60

SECTION 10.3.

   Notices    61

SECTION 10.4.

   Governing Law    62

SECTION 10.5.

   Captions    62

SECTION 10.6.

   Pronouns    63

SECTION 10.7.

   Successors and Assigns    63

SECTION 10.8.

   Extension Not a Waiver    63

SECTION 10.9.

   Construction    63

SECTION 10.10.

   Severability    63

SECTION 10.11.

   Consents    63

SECTION 10.12.

   Entire Agreement    63

SECTION 10.13.

   Consent to Jurisdiction    63

SECTION 10.14.

   Counterparts    64

SECTION 10.15.

   Tax Election    64



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

CARR OFFICE PARK, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), made as of the 15th day of August, 2000, by and among CARRAMERICA
REALTY CORPORATION, a Maryland corporation (“CarrAmerica”), CARRAMERICA REALTY,
L.P., a Delaware limited partnership (“Carr L.P.”), CARR PARKWAY NORTH I
CORPORATION, a Delaware corporation (“Parkway Corp.”), each having an office c/o
CarrAmerica Realty Corporation, 1850 K Street, NW, Suite 500, Washington, DC
20006 (CarrAmerica, Carr L.P. and Parkway Corp. are sometimes hereinafter
collectively referred to as the “Carr Members”), and NEW YORK STATE TEACHERS’
RETIREMENT SYSTEM, a public pension system created and existing pursuant to
Article 11 of the Education Law of the State of New York and having powers and
privileges of a corporation pursuant to Section 502 thereof, having an office
c/o J.P. Morgan Investment Management Inc., 522 Fifth Avenue, New York, New York
10036 (“NYSTRS”).

 

WHEREAS, CarrAmerica has formed Carr Office Park, LLC (the “Company”), a
Delaware limited liability company, pursuant to a Limited Liability Company
Agreement (the “Original Agreement”), dated as of July 25, 2000, in which
CarrAmerica is the sole member;

 

WHEREAS, NYSTRS, the Carr Members, Development, Inc. and Development LP have
entered into that certain Contribution and Purchase/Sale Agreement, dated as of
this date (the “Contribution Agreement”);

 

WHEREAS, pursuant to the Contribution Agreement (i) CarrAmerica shall contribute
to the Company all of its right, title and interest in and to the Properties
which it owns as set forth in Exhibits A-1, A-2 and A-3, (ii) Carr L.P. and
Parkway Corp. shall contribute all of their right, title and interest in and to
the Properties they own as set forth in Exhibits A-1, A-2 and A-3 in return for
membership interests in the Company, (iii) CarrAmerica Development, Inc., a
Delaware corporation (“Development Inc.”) and Carr Development & Construction,
L.P., a Delaware limited partnership (“Development LP”) shall convey certain
assets to the Company and (iv) NYSTRS shall contribute cash to the Company in
return for a membership interest in the Company, and the Original Agreement
shall be amended to reflect such contributions, purchases and admission of new
members.

 

WHEREAS, the Carr Members and NYSTRS desire to enter into this Agreement to (i)
amend and restate the Original Agreement in its entirety and (ii) set forth
their understandings and agreements with regard to the operation of the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, NYSTRS and the Carr Members do hereby mutually covenant and agree as
follows:

 

ARTICLE I

 

ORGANIZATION

 

SECTION 1.1. Amendment and Restatement; Maintenance of the Company.

 

(a) The Members hereby amend and restate the Original Agreement in its entirety
pursuant to the terms set forth in this Agreement. The rights and liabilities of
all Members shall be as provided under the Delaware Act, the Certificate and
this Agreement. To the extent permitted by applicable law, the provisions of
this Agreement shall override the provisions of the Delaware Act in the event of
any inconsistency or contradiction between them. CarrAmerica has filed a
Certificate with the Secretary of State of Delaware, dated July 25, 2000, in
order to form the Company. The fact that the Certificate is on file in the
office of the Secretary of State shall constitute notice that the Company is a
limited liability company, pursuant to Section 18-207 of the Delaware Act.

 

(b) In order to maintain the Company as a limited liability company under the
laws of the State of Delaware, the Company shall, from time to time, take
appropriate action, including the preparation and filing of such amendments to
the Certificate and such other assumed name certificates, documents, instruments
and publications as may be required by or desirable under law, including,
without limitation, action to reflect:

 

(i) any change in the Company name;

 

(ii) any correction of false or erroneous statements in the Certificate or the
desire of the Members to make a change in any statement therein in order that it
shall accurately represent the agreement among the Members; or

 

(iii) any change in the time for dissolution of the Company as stated in the
Certificate and in this Agreement, provided such time is later than the time for
dissolution of the Company as stated in the Certificate and this Agreement.

 

(c) Each necessary Member shall further execute, and the Company shall file and
record (or cause to be filed and recorded) and shall publish, if required by
law, such other and further certificates, statements or other instruments as may
be necessary or desirable under the laws of the State of Delaware or the state
in which the Property (as defined in Section 1.5) is located in connection with
the formation of the Company and the commencement and carrying on of its
business.

 

-6-



--------------------------------------------------------------------------------

SECTION 1.2. Name and Office. The name of the Company shall be Carr Office Park,
LLC. All business of the Company shall be conducted under such name and title to
all property, real, personal, or mixed, owned by or leased to the Company shall
be held in such name. The principal place of business and office of the Company
shall be located at c/o CarrAmerica Realty Corporation, 1850 K Street, NW, Suite
500, Washington, DC 20006 or at such other place or places as the Members may
from time to time designate. The Company may have such additional offices and
places of business as may be established at such other locations as may be
determined from time to time by the Members. The registered agent of the Company
within the State of Delaware is Corporation Trust Company and the registered
office of the Company within the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801.

 

SECTION 1.3. Purpose.

 

(a) The purpose and business of the Company shall be to acquire and own,
directly or indirectly, the real estate and improvements set forth on Exhibits
A-1, A-2 and A-3 attached hereto and made a part hereof and in connection
therewith to undertake the development, improvement, leasing, management,
mortgaging and sale or other disposition of such Properties, and any additional
properties that may be acquired by the Company from time to time (individually a
“Property” and collectively the “Properties”) and to engage in any and all acts
necessary, advisable or incidental to the carrying out of the obligations
attendant to the foregoing as contemplated in this Agreement.

 

(b) The Company shall not engage in any other business or activity without the
prior written consent of all the Members.

 

(c) The Company, from time to time may form subsidiaries to hold fee title to
one or more of the Properties.

 

SECTION 1.4. Term. The term of the Company commenced on the filing of the
Certificate with the Secretary of State of the State of Delaware and shall
continue until December 31, 2050, unless sooner terminated pursuant to the
provisions hereof.

 

SECTION 1.5. Defined Terms. The following terms shall have the following
meanings when used herein:

 

“Accountant” - As defined in Section 7.4.

 

“Additional Capital Contribution” - Means any Capital Contribution pursuant to
Section 2.2 whether made by or on behalf of such Member.

 

-7-



--------------------------------------------------------------------------------

“Adjusted Capital Account” - With respect to any Member, the balance, if any, in
such Member’s Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:

 

(a) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to the terms of this Agreement or is deemed to be obligated to
restore pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c) or
pursuant to the penultimate sentences of Treasury Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b) Debit to such Capital Account the items described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations to
the extent relevant thereto and shall be interpreted consistently therewith.

 

“Affiliate” - Means with respect to any corporation, partnership or other
business entity, any other such entity which is and at all times remains
controlled by, under common control with or which controls the first such
entity; it being understood that a first entity “controls” a second entity under
the following circumstances: (a) if the second entity is a corporation then
control is established if the first entity owns at least 51% of the issued and
outstanding voting stock of the second entity, (b) if the second entity is a
limited partnership then control is established if the first entity owns at
least a 51% interest in the general partner of the second entity, and (c) if the
second entity is a limited liability company, then control is established if the
first entity owns at least a 51% interest in the managing member of the second
entity. For purposes of this Agreement, Development, Inc., Development LP and
Manager, and any corporation, partnership or other business entity which
controls, is controlled by or under common control with any of the foregoing,
shall be deemed affiliates of the Carr Members, notwithstanding that such
entities are not “controlled” by the Carr Members pursuant to the above
definition.

 

“Agreement” - As defined in the Preamble.

 

“Appraisers” - As defined in Section 7.5.

 

“Budget” - As defined in Section 7.6.

 

“Business Day” - Any day other than Saturday, Sunday or any other day on which
banks or savings and loan associations in Washington, D.C. are not open for
business.

 

“Business Plan” - As defined in Section 6.6.

 

“Buy-Sell Property” - As defined in Section 8.7.

 

“Call Notice” - As defined in Section 8.8.

 

“Call Purchase Price” - As defined in Section 8.8.

 

-8-



--------------------------------------------------------------------------------

“Call Response Notice” - As defined in Section 8.8.

 

“Capital Account” - The Capital Account maintained for each Member pursuant to
Section 3.2.

 

“Capital Contribution” - With respect to any Member, the amount of money and the
initial Gross Asset Value of any property contributed, or deemed contributed, by
such Member or in connection with a Default Loan on behalf of such Member, to
the Company (net of any liabilities secured by such property or to which such
property is otherwise subject), including any Initial Capital Contribution and
Additional Capital Contribution.

 

“Capital Expenditures” - For any period, the amount expended for items
capitalized under generally accepted accounting principles, consistently
applied, except for such items as are otherwise classified under this Agreement.

 

“Capital Transaction” - Means any of the following: (a) a sale, exchange,
transfer, assignment or other disposition of all or a portion of any Company
Asset other than tangible personal property that is not sold or transferred in
connection with the sale or transfer of real property or a leasehold interest in
real property; (b) any condemnation or deeding in lieu of condemnation of all or
a portion of any Company Asset; (c) any financing or refinancing of any Company
Asset; (d) any fire or other casualty to the Properties or any other Company
Asset; and (e) any other transaction the proceeds of which, in accordance with
generally accepted accounting principles, are considered to be capital in
nature.

 

“Carr Acceptance” - As defined in Section 8.3.

 

“CarrAmerica” - Shall mean CarrAmerica Realty Corporation, a Maryland
corporation.

 

“Carr Committee Member” - As defined in Section 6.2.

 

“Carr L.P.” - Shall mean CarrAmerica Realty, L.P., a Delaware limited
partnership.

 

“Carr Affiliated Members” - As defined in Section 3.4.

 

“Carr Members” - Shall mean, initially, CarrAmerica, Carr L.P. and Parkway
Corp., and their successors and assigns.

 

“Carr Offer” - As defined in Section 8.4.

 

“Carr Sale Material Terms” - As defined in Section 8.4.

 

-9-



--------------------------------------------------------------------------------

“Certificate” - The Certificate of Formation for the Company filed on July 25,
2000 with the Secretary of State of Delaware, pursuant to Section 18-201 of the
Delaware Act, as the same may be amended and restated.

 

“Change in Control” - As defined in Section 8.1.

 

“Check The Box Regulations” - Means regulations (in temporary or in final form)
or other equivalent authority issued by the Internal Revenue Service and all
state and local jurisdictions in which the income, assets or operations of the
Company are, or may be, subject to income or similar tax, permitting the Company
to determine whether it will be treated as a partnership for U.S. federal, state
and, if applicable, local income tax purposes.

 

“Code” - The Internal Revenue Code of 1986, as amended, or any corresponding
provision or provisions of prior or succeeding law.

 

“Company” - Carr Office Park, LLC, a limited liability company formed under the
laws of the State of Delaware, and any successor limited liability company.

 

“Company Assets” - Each of the Properties owned by the Company from time to
time, and all other tangible or intangible property or personal property at any
time owned by or held for the benefit of the Company related to each of the
Properties.

 

“Company’s Counsel” - As defined in Section 6.8.

 

“Company Interest” - As to any Member, all of the interest of that Member in the
Company including, without limitation, such Member’s (i) right to a distributive
share of the profits and losses and cash flow of the Company, (ii) right to a
distributive share of Company Assets and (iii) right to participate in the
management of the business and affairs of the Company.

 

“Company Minimum Gain” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(d).

 

“Contribution Agreement” - Means that certain Contribution Agreement, dated as
of this Date, by and among NYSTRS, the Carr Members, Development Inc. and
Development LP.

 

“Debt Service” - For any period, the aggregate interest, principal and other
payments due under the Loans.

 

“Default Loan” - As defined in Section 2.3.

 

“Default Loan Rate” - Six percent (6%) per annum above the prime or base lending
rate announced, from time to time, by Citibank, N.A. in New York City or, in the
event that Citibank,

 

-10-



--------------------------------------------------------------------------------

N.A. shall no longer announce its prime or base lending rate as aforesaid, six
percent (6%) per annum above the prime or base lending rate announced, from time
to time, by Chase Bank, N.A. or, in the event that neither Citibank, N.A. nor
Chase Bank, N.A. shall announce its prime or base lending rate as aforesaid, six
percent (6%) per annum above the prime or base lending rate announced, from time
to time, by a bank in New York City designated by the Member making the
applicable Default Loan.

 

“Defaulting Member” - As defined in Section 2.3.

 

“Delaware Act” - Delaware Limited Liability Company Act, Title 6 of the Delaware
Code, Section 18-101 et seq., as amended from time to time.

 

“Depreciation” - For each Fiscal Year or other period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year or other period, Depreciation shall be determined by reference to the
asset’s Gross Asset Value using a method specified or permitted by Treasury
Regulations Section 1.704-3.

 

“Developed Properties” - As the date of this Agreement, means the Properties
specified on Exhibit A-1, subject to changes described in Section 6.5.

 

“Development Agreements” - Shall mean the Development Services Agreements
between the Company or its Affiliate and Development Inc. or Development LP, as
the case may be, listed on Exhibit F.

 

“Development Budget” - As defined in Section 6.5.

 

“Development Plans and Specifications” - As defined in Section 6.5.

 

“Development Schedule” - As defined in Section 6.5.

 

“Development Inc.” - Shall mean CarrAmerica Development, Inc., a Delaware
corporation.

 

“Development LP” - Shall mean Carr Development & Construction, L.P., a Delaware
limited partnership.

 

“Due Date” - In the case of Additional Capital Contributions pursuant to
Section 2.2, the tenth (10th) Business Day following the Shortfall Notice.

 

-11-



--------------------------------------------------------------------------------

“Effective Date” - The date of the execution and delivery of this Agreement by
all parties.

 

“ERISA” - As defined in Section 8.1.

 

“Existing Properties” - Means the Properties located in the States of Colorado,
Illinois and Texas more particularly described in Exhibits A-1, A-2 and A-3
attached hereto and made a part hereof.

 

“Fiscal Year” - Except as otherwise required by law, the calendar year, except
that the first Fiscal Year of the Company shall have commenced on the date of
commencement of the Company and end on the next succeeding December 31, and the
last Fiscal Year of the Company shall end on the date on which the Company shall
terminate and commence on the January 1 immediately preceding such date of
termination.

 

“Gross Asset Value” - With respect to any Company Asset, the Company Asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(a) The initial Gross Asset Values of the Existing Properties are set forth in
Exhibits A-1, A-2 and A-3;

 

(b) The Gross Asset Values of all Company Assets shall be adjusted to equal
their respective gross fair market values, as determined by the Members, as of
the following times: (i) the acquisition of an interest or an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property or money as consideration
for an interest in the Company; and (iii) the liquidation of the Company within
the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to clauses (i) and (ii) above shall be made
only if the Members determine that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members;

 

(c) The Gross Asset Value of any Company Asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution;

 

(d) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), clause (f) of the definition
of Profits and Losses and Section 5.2(g); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this paragraph (d) to the extent the
Members determine that an adjustment pursuant to paragraph (b) hereof is

 

-12-



--------------------------------------------------------------------------------

necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d); and

 

(e) If the Gross Asset Value of a Company Asset has been determined or adjusted
pursuant to paragraphs (a), (b), or (d), such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such Company
Asset for purposes of computing Profits and Losses.

 

“Gross Investment” - Means with respect to each Member, such Member’s Initial
Capital Contribution plus any Additional Capital Contribution of such Member,
less amounts previously distributed to such Member under subsection 2.1(c) or
4.2(b).

 

“Gross Receipts” - Means all receipts and revenues of any kind calculated on a
cash basis of the Company, including, without duplication (i) all Rents received
by the Company, (ii) all payments received by the Company from the operators of
any licensed facilities or concessions, including, without limitation, amounts
received as income and revenue of a non-rental nature, (iii) all other forms of
rent, revenue, income, proceeds, royalties, profits and other benefits paid to
the Company from using, leasing, licensing, processing, operating from or in, or
otherwise enjoying all or any portion of the Properties, (iv) all payments under
business interruption insurance policies or proceeds payable under any policy of
insurance covering loss of Rents, (v) any utility or other deposits returned to
the Company or other refunds paid to the Company, (vi) any interest earned on
security deposits held by the Company to the extent retained by the Company and
interest earned on operating and other accounts of the Company, (vii) all
amounts received by the Company from tenants at the Properties in connection
with the surrender of such tenant’s lease and (viii) all refunds, rebates and
other recoveries of items previously charged as Operating Expenses, but
excluding, (a) Capital Contributions to the Company, (b) Net Proceeds of a
Capital Transaction with respect to the Company, (c) sums held by the Company as
security deposits under leases for space at the Property unless and until
applied to the satisfaction of tenants’ obligations under such leases (to the
extent permitted under applicable leases and law) and (d) non- cash charges
accruing to the Company in the nature of depreciation and amortization of the
Property.

 

“Impositions” - Means all taxes (including sales and use taxes), assessments
(including all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof), water, sewer or other rents,
rates and charges, excises, levies, license fees, permit fees, inspection fees
and other authorization fees and other charges, in each case whether general or
special, ordinary or extraordinary, of every character (including all interest
and penalties thereon), which at any time may be assessed, levied, confirmed or
imposed by any governmental or quasi-governmental authority having jurisdiction
over the Property on or in respect of or be a lien upon (i) the Properties or
any estate or interest therein, (ii) any occupancy, use or possession of, or
activity conducted on, the Properties, or (iii) the Rents from the Properties or
the use or occupancy thereof.

 

“Indemnified Losses” - As defined in Section 10.2.

 

-13-



--------------------------------------------------------------------------------

“Initial Capital Contribution” - Means with respect to NYSTRS and the Carr
Members the Capital Contributions made by each of them pursuant to Section 2.1.

 

“Initiating Member” - As defined in Section 8.6.

 

“Initiating Party” - As defined in Section 8.8.

 

“Initiating Party Call Purchase Price” - As defined in Section 8.8.

 

“Leases” - Means leases between the Company and tenants for occupancy of space
in the Properties.

 

“Leasing and Property Guidelines” - As defined in Section 7.7.

 

“Lending Eligible Member” - As defined in Section 2.3.

 

“Lending Member” - As defined in Section 2.3.

 

“Liquidating Member” - As defined in Section 9.3.

 

“Loan” - Means that certain first mortgage loan in the original principal amount
of $29,250,000 made by CBA Conduit, Inc. (State Street Bank and Trust Company,
as trustee) to Parkway Corp.

 

“Lockout Date” - Means February 15, 2003.

 

“Major Decision” - As defined in Section 6.3.

 

“Major Dispute” - As defined in Section 6.15.

 

“Major Leases” - Means Leases with tenants covering (i) a full floor of a
building or (ii) in excess of 25,000 net rentable square feet.

 

“Management Committee” - As defined in Section 6.2.

 

“Manager” - As defined in Section 6.4.

 

“Manager Material Default” - As defined in Section 6.12.

 

“Managing Member” - Means the Member then authorized to carry out the management
of the business and affairs of the Company pursuant to Article 6 hereof. The
initial Managing

 

-14-



--------------------------------------------------------------------------------

Member shall be CarrAmerica. CarrAmerica may further designate Carr L.P., or
with NYSTRS’ approval, any other Carr Affiliated Member, as a successor Managing
Member

 

“Marketed Property” - As defined in Section 8.6.

 

“Maximum Rate” - Means the highest lawful rate of interest allowable under
applicable law.

 

“Member” - Means, at any time, any person or entity admitted and remaining as a
member of the Company pursuant to the terms of this Agreement. As of the date of
this Agreement, the Members of the Company are the Carr Members and NYSTRS.

 

“Member Material Default” - As defined in Section 2.3.

 

“Member Nonrecourse Debt” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” - Means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(2) and (3).

 

“Member Nonrecourse Deductions” - Has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2). For any Fiscal Year, the amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt equals the
excess, if any, of the net increase, if any, in the amount of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt over
the aggregate amount of any distributions during such Year to the Member that
bears the economic risk of loss for such Member Nonrecourse Debt to the extent
such distributions are from proceeds of such Member Nonrecourse Debt and are
allocable to an increase in Member Nonrecourse Debt Minimum Gain, determined
according to the provisions of Treasury Regulations Section 1.704-2(i)(2).

 

“Named Officers” - As defined in Section 8.1.

 

“Net Cash Flow” - Means, for any period, (a) Gross Receipts plus any amount,
with the approval of the Management Committee, taken out of any general reserve
account established by the Company pursuant to the approved Budget, in excess of
(b) Operating Expenses plus any amount, with the approval of the Management
Committee, added during such period to any such general reserve account pursuant
to the approved Budget.

 

“Net Proceeds of a Capital Transaction” - Means the net cash proceeds from a
Capital Transaction less any portion thereof used to (i) establish reserves in
connection with such Capital Transaction, (ii) repay any debts or other
obligations of the Company in connection with such Capital Transaction or
(iii) restore the Property following a casualty or condemnation. “Net

 

-15-



--------------------------------------------------------------------------------

Proceeds of a Capital Transaction” shall include all principal, interest and
other payments as and when received with respect to any note or other obligation
received by the Company in connection with a Capital Transaction.

 

“New Project” - As defined in Section 6.5.

 

“Non-Defaulting Member” - As defined in Section 2.3.

 

“Non-Initiating Party” - As defined in Section 8.8.

 

“Non-Initiating Party Call Purchase Price” - As defined in Section 8.8.

 

“Nonrecourse Deductions” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year, over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Treasury Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” - Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Notices” - As defined in Section 10.3.

 

“NYSTRS” - Means New York State Teachers’ Retirement System, a public pension
system created and existing pursuant to Article 11 of the Education Law of the
State of New York and having powers and privileges of a corporation pursuant to
Section 502 thereof.

 

“NYSTRS Acceptance” - As defined in Section 8.4.

 

“NYSTRS Affiliated Members” - As defined in Section 3.4.

 

“NYSTRS Committee Member” - As defined in Section 6.2.

 

“NYSTRS Offer” - As defined in Section 8.3.

 

“NYSTRS Sale Material Terms” - As defined in Section 8.3

 

“Operating Expenses” - Means, for any period, all expenses incurred by the
Company during such period, calculated on a cash basis, including, without
duplication (subject to the exclusions described below): (i) organizational
expenses, including fees for accountants, attorneys and other consultants,
(ii) administrative expenses related to the operation of the Company, which
shall include fees and expenses of accountants, attorneys and other

 

-16-



--------------------------------------------------------------------------------

professionals incurred in connection with the Company’s annual audit, financial
reporting for the Company, legal opinions, tax return preparation, and expenses
related to the software installed by Management Reporting, Inc., (iii) all fees,
costs and expenses related to the acquisition, holding, financing, refinancing
and sale or other disposition of the Properties, and the evaluation of proposed
development of the Properties (regardless of whether any proposed development
proceeds), provided fees paid to Affiliates shall be subject to clause
(E) below, (iv) any expenses related to the making of temporary investments by
the Company for cash management purposes and any interest expenses related
thereto, (v) any extraordinary administrative or operating fees or expenses,
related to litigation, indemnification or otherwise, (vi) current operating
expenses and taxes incurred by the Company including but not limited to (without
duplication) utility charges, costs of materials, normal repair and maintenance
costs, Impositions and other business taxes applicable to the Property (except
as excluded below), license fees, costs of complying with any encumbrance upon
the Property, premiums for insurance, the costs of any appraisals performed by
the Company and any other reasonable costs which are paid for by the Company,
(vii) the management fee and any reimbursable expenses paid or reimbursed to
Manager by the Company pursuant to the Property Management Agreements,
(viii) capital expenditures determined to be necessary or desirable by the
Members or as mandated by law or necessitated by an emergency for improvements
to space at any Property leased to tenants, inducements granted to such tenants
and leasing expenses (including leasing commissions), (ix) fees paid pursuant to
the Development Agreements, (x) payments of fees, interest and scheduled
amortization of principal on any financing affecting the Properties or the
Company Assets, and (xi) fees of third party construction management consultants
retained by NYSTRS or required by a construction lender to monitor construction
and development activity of the Company (it being understood, if NYSTRS shall
desire to retain any such consultant in addition to the consultant required by a
construction lender, such additional consultant shall be at the expense of
NYSTRS and not the Company), but excluding without duplication: (A) expenditures
paid or to be paid from insurance proceeds or condemnation awards available for
restoration of a Property; (B) payments with respect to Federal, State or local
income, franchise or similar taxes of any Member and all kinds of taxes payable
in lieu thereof (other than gross receipts or franchise taxes or similar taxes
imposed in respect of the operation of the Property regardless of the form of
ownership thereof and not determined by reference to net income or gains
realized by any Member); (C) any non-cash charges from depreciation or
amortization of property; (D) any expenses or costs incurred in connection with
a Capital Transaction that would not have been incurred but for such Capital
Transaction or (E) any fees paid to Affiliates of the Carr Members which have
not been approved by NYSTRS or in connection with an approved Budget, other than
fees paid pursuant to the Property Management Agreements and the Development
Agreements. Distributions to the Members pursuant to Sections 4.1, 4.2 and 9.2
shall not be considered to be Operating Expenses.

 

“Parkway Corp.” - Shall mean Carr Parkway North I Corporation, a Delaware
corporation.

 

-17-



--------------------------------------------------------------------------------

“Percentage Interest” - As to any Member, the Percentage Interest of such Member
specified in Section 3.1, as adjusted pursuant to this Agreement.

 

“Person” - Means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

 

“Profits” and “Losses” - For each Fiscal Year or other period, an amount equal
to the Company’s taxable income or loss for such Fiscal Year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definitional Section shall be added to such taxable income or loss;

 

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definitional Section, shall be
subtracted from such taxable income or loss;

 

(c) In the event the Gross Asset Value of any Company Asset is adjusted pursuant
to paragraph (b) or (c) under the definition of “Gross Asset Value,” the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such Company Asset for purposes of computing Profits or Losses;

 

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition thereof;

 

(f) To the extent an adjustment to the adjusted tax basis of any Company Asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s Company Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and

 

-18-



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this definitional Section, any items
which are specially allocated under this Agreement shall not be taken into
account in computing Profits or Losses.

 

“Property” or “Properties” - Means, as the context requires, Developed
Properties, Properties Under Development or Undeveloped Properties or additional
properties that may be acquired by the Company from time to time.

 

“Property B/S Purchaser” - As defined in Section 8.7.

 

“Property Call Notice” - As defined in Section 8.7.

 

“Property Call Purchase Price” - As defined in Section 8.7.

 

“Property Call Response Notice” - As defined in Section 8.7.

 

“Property Initiating Party” - As defined in Section 8.7.

 

“Properties Under Development” - As of the date of this Agreement, means the
Properties specified on Exhibit A-2, subject to changes described in
Section 6.5.

 

“Property Management Agreements” - As defined in Section 6.4.

 

“Purchaser” - As defined in Section 8.8.

 

“Rents” - Means, collectively, all fixed, base, minimum, guaranteed, additional,
retroactive, percentage, participation or escalation rents, operating cost
pass-throughs, utility charges, common area maintenance or management charges,
administrative charges, parking, maintenance, tax and insurance contributions
payable under any lease for space at the Property, deficiency rents and
liquidated damages following default by any tenant at the Property, premiums
payable by any tenant at the Property upon the exercise of a cancellation
privilege originally provided in any lease for space at the Property, and any
rights and claims of any kind which the Company may have against any tenant at
the Property.

 

“Regulations” or “Treasury Regulations” - The Income Tax Regulations promulgated
under the Code as such regulations may be amended from time to time (including
Temporary Regulations).

 

“Responding Member” - As defined in Section 8.6.

 

“Response Notice” - As defined in Section 8.6.

 

-19-



--------------------------------------------------------------------------------

“Sale Notice” - As defined in Section 8.6.

 

“Sale Terms” - As defined in Section 8.6.

 

“Seller” - As defined in Section 8.8.

 

“Shortfall” - As defined in Section 2.2.

 

“Shortfall Amount” - As defined in Section 2.2.

 

“Shortfall Notice” - As defined in Section 2.2.

 

“Stipulated Price” - As defined in Section 8.6.

 

“Subportfolio” - Means the Company’s interest in any one of Riata Corporate
Center in Austin, Texas, Riata Crossing in Austin, Texas; Parkway North in
Chicago, Illinois; Royal Ridge in Irving, Texas; or Panorama in Englewood,
Colorado.

 

“Tax Matters Member” - As defined in Section 7.3

 

“Tax Returns” - As defined in Section 7.3.

 

“Transfer” - As defined in Section 8.1.

 

“UBTI” - Means “unrelated business taxable income” within the meaning of
Sections 511-514 of the Code.

 

“Undeveloped Properties” - As of the date of this Agreement, means the
Properties specified on Exhibit A-3, subject to changes described in
Section 6.5.

 

“Unpermitted Transfer” - As defined in Section 8.1.

 

“Unrecovered Capital Contribution” - Means, with respect to any Member, such
Member’s Capital Contribution less amounts previously distributed to such Member
under subsection 2.1(c) or 4.2(b).

 

-20-



--------------------------------------------------------------------------------

ARTICLE II

 

CAPITAL

 

SECTION 2.1. Initial Capital Contributions; Distribution to the Carr Members.

 

(a) Upon the execution of this Agreement the Company shall purchase certain of
the Properties from Development Inc. and Development LP as designated in
Exhibits A-1, A-2 and A-3 for the purchase prices set forth in Exhibits A-1,A-2
and A-3.

 

(b) Upon the execution of this Agreement, the Carr Members shall make their
Initial Capital Contributions to the Company by conveying the Properties set
forth in Exhibits A-1, A-2 and A-3 to the Company at the values set forth next
to each of the Properties in Exhibits A-1, A-2 and A-3 and the Carr Members
shall be deemed to have made Initial Capital Contributions in the amounts set
forth next to their names in Exhibit B.

 

(c) Upon execution of this Agreement, NYSTRS shall make its Initial Capital
Contribution to the Company of cash in the amount set forth next to its name on
Exhibit B hereto. The Members hereby agree that a portion of the Initial Capital
Contribution of NYSTRS shall be applied by the Company toward the purchase of
the Properties described in Section 2.1(a) and also as a distribution to the
Carr Members. Such distribution shall also be utilized to pay and discharge
certain liabilities which were incurred in connection with the financing of the
Properties as described more particularly in Exhibit C annexed hereto.

 

(d) Immediately subsequent to the Initial Capital Contributions of the Members
set forth above, the Company shall pay the purchase prices for the Properties
described in, and in the amounts set forth in, Section 2.1(a) and shall make
distributions to the Carr Members equal to the amounts set forth in Exhibit B.

 

SECTION 2.2. Operating Capital; Additional Capital Contributions. In the event
at any time or from time to time additional funds are necessary to (i) operate
the Developed Properties, and Gross Receipts together with the proceeds of any
reserve account established by the Company may be insufficient to pay all
Operating Expenses when due, or if sufficient funds are otherwise unavailable to
fund amounts required for the Developed Properties (ii) fund amounts required to
pay non-discretionary items or to develop Properties pursuant to the
requirements of Section 6.5 or otherwise in accordance with approved Business
Plans or (iii) fund any amounts required to remedy an emergency situation (i.e.,
payment of real property taxes or insurance premiums or to complete emergency
repairs) in connection with any of the Existing Properties (in each case, a
“Shortfall”), then the Managing Member shall notify each Member of such
Shortfall (a “Shortfall Notice”) identifying the amount of such Shortfall (the
“Shortfall Amount”). Within ten (10) Business Days after receipt of the
Shortfall Notice, each Member shall make a cash Capital Contribution to the
Company (each, an “Additional Capital Contribution”) in an amount equal to the
Shortfall Amount specified in the Shortfall Notice

 

-21-



--------------------------------------------------------------------------------

multiplied by such Member’s Percentage Interest in the Company such that such
amount of the Shortfall specified by the Managing Member shall not exist
subsequent to the Due Date. Additional Capital Contributions shall be credited
to the Capital Account of the Members making such Additional Capital
Contributions. The Managing Member shall consult with the other Members within a
reasonable period of time prior to delivering any Shortfall Notice and any Major
Decision requiring the expenditure of funds shall be subject to the requirements
of Section 6.3. The Managing Member shall give evidence to NYSTRS of any
Additional Capital Contributions made by the Carr Members.

 

SECTION 2.3. Default Loans. (a) If any Member shall fail to advance any
Additional Capital Contribution pursuant to Section 2.2 hereof on or before the
Due Date thereof then the Managing Member shall give immediate notice to any
Member failing to advance the Additional Capital Contribution (a “Defaulting
Member”). Should any Defaulting Member fail to advance the Additional Capital
Contribution within ten (10) days after such notice, then each non-defaulting
Member (a “Non-Defaulting Member”) that does not have an outstanding Default
Loan made to it hereunder (a “Lending Eligible Member”) shall have the right,
but not the obligation, to make a loan (a “Default Loan”) to such Defaulting
Member in an amount equal to the Defaulting Member’s Percentage Interest of such
Additional Capital Contribution within thirty (30) days after the Due Date. If a
Default Loan(s) shall be made in accordance with this Section 2.3, the Company
shall also notify the Defaulting Member of the amount and date of the Default
Loan(s). Each Default Loan shall be deemed to be made to the Defaulting Member,
with the proceeds of each Default Loan by the Lending Eligible Member making
same being delivered to the Company in immediately available funds on such
Defaulting Member’s behalf. A Default Loan shall be deemed to have been advanced
on the Due Date. Default Loans shall earn interest on the outstanding principal
amount thereof at a rate equal to the lesser of (i) the Default Loan Rate or
(ii) the Maximum Rate, from the Due Date until the same is repaid in full.

 

(b) Default Loans shall be non-recourse, secured as provided in paragraph (c) of
this Section 2.3 and shall have a term of ninety (90) days and be repayable by
and collectible from the Defaulting Member only as set forth in this
Section 2.3(b). A Member making a Default Loan (a “Lending Member”) may, in the
exercise of such Member’s sole and absolute discretion, extend (for a period(s)
to be determined by such Member) the term of a Default Loan. If a Member makes a
Default Loan, the Defaulting Member shall not receive any distributions of Net
Cash Flow or Net Proceeds of a Capital Transaction or any proceeds from the
transfer of all or any part of its interest in the Company while the Default
Loan remains unpaid. Instead, the Defaulting Member’s share of Net Cash Flow and
Net Proceeds of a Capital Transaction or such other proceeds shall (until all
Default Loans and interest thereon shall have been repaid in full) first be paid
to the Lending Member. Such payments shall be applied first to the payment of
interest on such Default Loans and then to the repayment of the principal
amounts thereof, but shall be considered, for all other purposes of this
Agreement, to have been distributed to the Defaulting Member. Distributions of
Net Cash Flow to such Defaulting Member shall be reinstated prospectively upon
the full repayment of a Default Loan and interest thereon to the Lending Member
(if a Default Loan has been made). In addition, at any time during the term of

 

-22-



--------------------------------------------------------------------------------

such Default Loan, the Defaulting Member shall have the right to repay, in full,
the Default Loan (including interest).

 

(c) If a Member makes a Default Loan, the Defaulting Member shall be deemed to
have pledged to the Lending Member, and granted to such Lending Member a
continuing first priority security interest in, all of the Company Interest of
the Defaulting Member and all distributions of Net Cash Flow or Net Proceeds of
a Capital Transaction due to a Defaulting Member (it being understood that if
any one of the Carr Members is a Defaulting Member that such first priority
security interest shall be secured by all of the Company Interests of the Carr
Members and such distributions payable to all of the Carr Members) to secure the
payment of the principal of, and interest on, such Default Loan in accordance
with the provisions hereof, and for such purpose this Agreement shall constitute
a security agreement. The Defaulting Member shall promptly execute, acknowledge
and deliver such financing statements, continuation statements or other
documents and take such other actions as the Lending Member shall request in
order to perfect or continue the perfection of such security interest; and, if
the Defaulting Member shall fail to do so within seven (7) days after demand
therefor, the Lending Member is hereby appointed the attorney-in-fact of, and is
hereby authorized on behalf of, the Defaulting Member, to execute, acknowledge
and deliver all such documents and take all such other actions as may be
required to perfect such security interest. Such appointment and authorization
are coupled with an interest and shall be irrevocable. Any Lending Member
holding a security interest in such Company Interest of a Defaulting Member or
in distributions of Net Cash Flow or Net Proceeds of a Capital Transaction due
to a Defaulting Member as a result of the making of a Default Loan to such
Defaulting Member shall, prior to exercising any right or remedy (whether at
law, in equity or pursuant to the terms hereof) available to such Lending Member
in connection with such security interest, provide to the Defaulting Member
written notice, in reasonable detail, of the right or remedy to be exercised and
the intended timing of such exercise.

 

(d) If the Defaulting Member shall fail to make an Additional Capital
Contribution and such failure constitutes a “Member Material Default”, then the
Defaulting Member and its representatives on the Management Committee shall have
no further voting right or right to participate in the management of the Company
until the default due to the failure to make the Additional Capital Contribution
is cured, it being understood that if any of the Carr Members is a Defaulting
Member, then the Carr Committee Member shall have no further voting rights until
such default is cured. “Member Material Default” shall mean a default by the
Defaulting Member (for this purpose and pursuant to Section 3.4 the Carr Members
shall be deemed to act as a single entity) after expiration of the ten (10) day
notice provision set forth in Section 2.3(a) to contribute Additional Capital
Contributions in the aggregate during the existence of the Company an amount
greater than One Million Dollars ($1,000,000). During the continuance of a
Member Material Default, the Company shall be managed without regard to the
voting rights of any Member in Member Material Default, and decisions otherwise
subject to the consent and/or approval and/or participation of such Member in
Member Material Default (or its representative on the Management Committee)
shall be made without the necessity of obtaining

 

-23-



--------------------------------------------------------------------------------

the consent and/or approval and/or participation of such Member in Member
Material Default (or its representative on the Management Committee).

 

SECTION 2.4. No Third Party Beneficiaries. The right of the Managing Member to
require an Additional Capital Contribution or the right of a Member to make a
Default Loan pursuant to Section 2.3 shall not confer upon any creditor or other
third party having dealings with the Company any right, claim or other benefit,
including the right to require any such Additional Capital Contribution or
Default Loan.

 

ARTICLE III

 

COMPANY INTERESTS

 

SECTION 3.1. Percentage Interests. The Percentage Interest of NYSTRS in the
Company shall be sixty-five percent (65%) and the initial Percentage Interests
of the Carr Members in the Company shall be as follows:

 

(i)      CarrAmerica   13.03 % (ii)      Carr L.P.   19.95 % (iii)      Parkway
Corp.   2.02 %

 

SECTION 3.2. Capital Accounts. The Company shall establish and maintain a
separate Capital Account for each Member in accordance with the following
provisions:

 

(a) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions (including, with respect to any Defaulting Member,
Additional Capital Contributions made to the Company on such Defaulting Member’s
behalf pursuant to the terms of Section 2.3 hereof), such Member’s allocable
share of Profits, and any items in the nature of income or gain that are
specially allocated to such Member under this Agreement, and the amount of any
Company liabilities that are assumed by such Member (other than liabilities that
are secured by any Company property distributed to such Member).

 

(b) To each Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Company property distributed to such Member
pursuant to any provision of this Agreement (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Code Section 752), such Member’s allocable share of Losses, and any items
in the nature of expenses or losses that are specially allocated to such Member
under this Agreement, and the amount of any liabilities of such Member that are
assumed by the Company (other than liabilities that are secured by any property
contributed by such Member to the Company).

 

-24-



--------------------------------------------------------------------------------

(c) In the event any interest in the Company is transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest. In the
case of a sale or exchange of an interest in the Company at a time when an
election under Code Section 754 is in effect, the Capital Account of the
transferee Member shall not be adjusted to reflect the adjustments to the
adjusted tax bases of Company property required under Code Sections 754 and 743,
except as otherwise permitted by Treasury Regulations
Section 1.704-1(b)(2)(iv)(m).

 

(d) In determining the amount of any liability for purposes of paragraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and the
Treasury Regulations promulgated thereunder, and any other applicable provisions
of the Code and Regulations.

 

(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and 1.704-2, and shall be interpreted and applied
in a manner consistent with such Regulations.

 

SECTION 3.3. Return of Capital. No Member shall be liable for the return of the
Capital Contributions (or any portion thereof) of any other Member, it being
expressly understood that any such return shall be made solely from the Company
Assets. No Member shall be required to pay to the Company or to any other Member
any deficit in its Capital Account upon dissolution of the Company or otherwise,
and no Member shall be entitled to withdraw any part of its Capital
Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Company, except as expressly provided for in this Agreement or under the
Delaware Act as then in effect.

 

SECTION 3.4. Carr Members; NYSTRS Members. Unless explicitly provided herein to
the contrary, the term “Member” shall refer to NYSTRS and any Affiliates thereof
should a Transfer occur pursuant to Section 8.3(a), and their successors and
assigns (the “NYSTRS Affiliated Members”), on the one hand, and the Carr Members
and any Affiliates thereof should a Transfer occur pursuant to Section 8.4(a),
and their successors and assigns (the “Carr Affiliated Members”), on the other
hand. Any reference in this Agreement to the “Carr Members,” or to the Carr
Members collectively as a Member, shall be deemed to refer to the Carr
Affiliated Members in the aggregate as set forth in this Section 3.4. Unless
explicitly provided herein to the contrary, the Carr Affiliated Members shall be
treated for all purposes of this Agreement as if the Carr Affiliated Members’
Company Interests were held as a single, aggregate Company Interest by a single
entity. The aggregate obligations of the Carr Affiliated Members under this
Agreement may be satisfied or performed by any one or more of the Carr
Affiliated Members. Allocations for tax and accounting purposes, and any
distributions and contributions hereunder, to, among or by the individual Carr
Affiliated Members (subject to applicable provisions of the Code or the Delaware
Act) shall be made as directed by CarrAmerica or, in the absence of any
direction by CarrAmerica, on a pro rata basis in accordance with the Percentage

 

-25-



--------------------------------------------------------------------------------

Interests of the respective Carr Affiliated Members. Unless explicitly provided
herein to the contrary, a default or other event under this Agreement with
respect to any one of the Carr Affiliated Members shall be deemed to have
occurred with respect to all of the Carr Affiliated Members and the entire
aggregate Company Interest of the Carr Affiliated Members; provided, however,
that such crossing or aggregation of defaults or other events among the Carr
Affiliated Members shall not be interpreted so as to increase or expand the
scope or nature of the actions that must be taken under the terms of this
Agreement to cure or remedy any such default or other event. Notwithstanding
anything herein to the contrary, the NYSTRS Affiliated Members shall similarly
be considered collectively as a single Member for all intents and purposes of
this Agreement, under the same provisions set forth above applicable to the Carr
Affiliated Members, provided that the NYSTRS Affiliated Members shall act
through or at the direction of NYSTRS hereunder.

 

ARTICLE IV

 

DISTRIBUTIONS

 

SECTION 4.1. Net Cash Flow.

 

Subject to Sections 2.3 and 9.2 hereof, Net Cash Flow of the Company for any
Fiscal Year shall be distributed quarterly (if and to the extent available) by
the Company to the Members in accordance with their respective Percentage
Interests; provided, however, that with respect to distributions otherwise
payable to a Defaulting Member which received a Default Loan pursuant to
Section 2.3, the Company shall first apply such distributions to pay all
principal and accrued interest due under such Default Loan, to the Non-
Defaulting Member making such Default Loan.

 

SECTION 4.2. Net Proceeds of a Capital Transaction.

 

Subject to Sections 2.3 and 9.2 hereof, Net Proceeds of a Capital Transaction
shall be distributed by the Company as soon as practicable after the receipt
thereof to the Members in the following manner and priority:

 

(a) First, to the Members, in proportion to the amount of their Unrecovered
Capital Contributions, until each Member has received such Member’s Unrecovered
Capital Contribution; and

 

(b) Second, to the Members in accordance with their respective Percentage
Interests;

 

provided, however, that with respect to distributions otherwise payable to a
Defaulting Member which received a Default Loan pursuant to Section 2.3, the
Company shall first apply such

 

-26-



--------------------------------------------------------------------------------

distributions to pay all principal and accrued interest due under such Default
Loan to the Non-Defaulting Member making such Default Loan.

 

ARTICLE V

 

ALLOCATION OF PROFITS AND LOSSES

 

SECTION 5.1. Profits and Losses - General.

 

(a) After giving effect to the special allocations set forth in Sections 5.2 and
5.6 hereof (and except as otherwise provided in subsection 9.2(c)(iv) upon a
dissolution of the Company), Profits for any Fiscal Year shall be allocated in
accordance with the Members’ respective Percentage Interests.

 

(b) After giving effect to the special allocations set forth in Sections 5.2 and
5.6 hereof (and except as otherwise provided in subsection 9.2(c)(iv) upon
dissolution of the Company), Losses for any Fiscal Year shall be allocated in
accordance with the Members’ respective Percentage Interests.

 

SECTION 5.2. Special Allocations.

 

(a) Minimum Gain Chargeback. Notwithstanding any other provision of this Article
5, if there is a net decrease in Company Minimum Gain during any Company Fiscal
Year, the Members shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704- 2(g)(2).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items so allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f). This Section 5.2(a) is intended to comply with the minimum
gain chargeback requirement in Section 1.704-2(f) of the Treasury Regulations
and shall be interpreted consistently therewith.

 

(b) Member Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any other
provision of this Article 5, except Section 5.2(a), if there is a net decrease
in Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse
Debt during any Fiscal Year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704-2(i)(5), shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decease in Member Nonrecourse Debt Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section

 

-27-



--------------------------------------------------------------------------------

1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items so allocated shall be determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). This Section 5.2(b) is intended to
comply with the minimum gain chargeback requirement in such Section of the
Treasury Regulations and shall be interpreted consistently therewith.

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in paragraphs (4), (5) and
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of Company
income and gain shall be specially allocated to such Members in an amount and
manner sufficient to eliminate, to the extent required by such Regulations, the
Adjusted Capital Account deficit of such Members as quickly as possible,
provided that an allocation pursuant to this Section 5.3(c) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
deficit after all other allocations provided for in this Article 5 have been
tentatively made as if this Section 5.2(c) were not in the Agreement.

 

(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Members in accordance with their respective Percentage Interests.

 

(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).

 

(f) Limitation on Allocation of Losses. In no event shall Losses be allocated to
a Member to the extent such allocation would result in such Member having an
Adjusted Capital Account deficit at the end of any Fiscal Year. All such Losses
shall be allocated to the other Member, provided, however, that appropriate
adjustments shall be made to the allocation of future Profits in order to offset
such specially allocated Losses hereunder.

 

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations Section 1.704-
1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Treasury
Regulations. The Managing Member shall make such election upon the receipt of
notice from a Members having a majority of the Percentage Interests.

 

(h) Special Allocations. Notwithstanding any other provision of this Agreement,
allocations under this Section 5.2 shall be made only to the extent that, and
shall be

 

-28-



--------------------------------------------------------------------------------

adjusted to the extent necessary to ensure that, the Company’s allocations
satisfy the requirements of Code Section 514(c)(9)(E), the Treasury Regulations
promulgated thereunder and any administrative guidelines or pronouncements
thereunder, including so that all allocations have “substantial economic effect”
for purposes of Code Section 514(c)(9)(E)(i)(II). Further, to the extent an
allocation made pursuant to this Section 5.2 causes the ratio of Members’
Capital Account balance to differ from the ratio of their Percentage Interests,
an effecting “chargeback” allocation shall be made to restore the Members’
Capital Account balances to be in proportion to their Percentage Interests at
the earliest possible time permitted by the Treasury Regulations promulgated
under Code Sections 704 and 514(c)(9)(E).

 

(i) Curative Allocations. The allocations contained in Sections 5.2(a) through
5.3(g) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Code and Treasury Regulations. The Members intend that, to
the extent possible, all Regulatory Allocations shall be offset either by other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 5.2(i). Therefore,
notwithstanding any other provisions of this Article 5 (other than the
Regulatory Allocations and Section 5.2(h)), the Members shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner they reasonably determine to be appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement.

 

SECTION 5.3. Other Allocation Rules.

 

(a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as reasonably determined by the
Members using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.

 

(b) Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members for tax purposes in the same proportions as
they share Profits or Losses, as the case may be, for the Fiscal Year.

 

(c) The Members are aware of the income tax consequences of the allocations made
by this Article 5 and hereby agree to be bound by the provisions of this Article
5 in reporting their shares of Company income and loss for income tax purposes.

 

(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of Treasury
Regulations Section 1.752-3(a)(3), the interest of the Members in Company
Profits equals one hundred percent (100%), in proportion to their Percentage
Interests.

 

-29-



--------------------------------------------------------------------------------

SECTION 5.4. Tax Allocations: Code Section 704(c).

 

(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value.

 

(b) In the event the Gross Asset Value of any Company property is adjusted
pursuant to paragraph (b) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Treasury Regulations thereunder. The Members
hereby agree that the Company shall use the “traditional method” as described in
Treasury Regulations Section 1.704 - 3(b) with respect to allocations related to
the Properties.

 

(c) Any elections or other decisions relating to such allocations shall be made
by the Members, in any manner that reasonably reflects the purpose and intention
of this Agreement. Allocations pursuant to this Section 5.4 are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items, or distributions pursuant to any provision of this
Agreement.

 

SECTION 5.5. Change in Allocations. In the event the Members having a majority
of the Percentage Interests shall, on the advice of the Company Counsel,
determine that it is prudent to modify the allocations set forth herein to
comply with the Treasury Regulations and/or the Code, the Managing Member shall
be directed to make such modifications, provided that (i) such modifications
will not have a reasonable likelihood of causing a material adverse effect upon
any Member and (ii) such modifications shall be approved by all Members.

 

-30-



--------------------------------------------------------------------------------

ARTICLE VI

 

MANAGEMENT

 

SECTION 6.1. Management. The Managing Member shall carry out and implement the
day to day affairs of the Company in accordance with the approved Business Plan,
and shall undertake the development of Properties in conformance with the
procedures set forth in Section 6.5, within the scope of the authority granted
pursuant to this Agreement. The Managing Member shall keep the Members informed
as to all matters of concern to the Company and the Members. The Managing Member
agrees to devote to the Company’s business such time as reasonably shall be
necessary in connection with its duties and responsibilities hereunder. The
Managing Member shall be authorized to take any action which is specifically
authorized or contemplated by the approved Business Plan, or to make an
expenditure set forth in an approved Budget, or as otherwise expressly
authorized by this Agreement. Subject to the terms of this Agreement and to the
Delaware Act, and provided the same shall not be prohibited under this
Agreement, the Managing Member shall have all the powers of the Company,
including, without limitation, the full power to:

 

(a) cause the Company, directly or through its agents, at all times to perform
and comply with the provisions of any loan commitment, agreement, mortgage, deed
of trust, lease, construction contract or other contract, instrument or
agreement to which the Company is a party or which affects the Property or the
operation thereof;

 

(b) keep and maintain at least such insurance coverage as may be required by the
holder of any mortgage or deed of trust encumbering all or any portion of the
Property;

 

(c) deliver to the Members promptly upon the receipt or sending thereof copies
of all notices, reports and communications (i) between the Company and any
holder of a mortgage or deed of trust affecting all or any portion of the
Property which relate to any existing or pending default thereunder or to any
financial or operational information required by such holder and (ii) regarding
material violations affecting the Property;

 

(d) open and maintain bank accounts for funds of the Company;

 

(e) employ independent unaffiliated contractors for the ordinary maintenance and
repair of the Property;

 

(f) retain or engage independent unaffiliated real estate brokers licensed to do
business in the states in which the Property, or any part thereof, is located;

 

(g) enter into leases of space which do not deviate materially from the approved
Leasing and Property Guidelines or otherwise are approved by the Management
Committee;

 

(h) execute and deliver agreements and documents on behalf of the Company which
(i) are contemplated by an approved Business Plan, (ii) are agreements or
documents made

 

-31-



--------------------------------------------------------------------------------

and executed in the ordinary course of business that do not grant any lien or
encumbrance on any Property, or (iii) otherwise are approved by the Management
Committee;

 

(i) act on behalf of the Owner (and appoint any Owner’s representative) under
the Property Management Agreements and the Development Agreements, subject to
the approval of the Management Committee where such acts would constitute a
Major Decision or are related to a default thereunder; and

 

(j) cause the general partner of any subsidiary limited partnership or the
managing member of any subsidiary limited liability company, to take any action
on behalf of any such subsidiary.

 

SECTION 6.2. Management Committee.

 

NYSTRS, and the Carr Members acting as a single group, shall each elect one
(1) member (the “NYSTRS Committee Member” and the “Carr Committee Member”,
respectively) of a management committee (the “Management Committee”) , which
shall consist of two (2) members total. The NYSTRS Committee Member and the Carr
Committee Member shall each appoint up to three (3) alternate members of the
Management Committee. Any one of the alternate members appointed by the NYSTRS
Committee Member and by the Carr Committee Member shall be entitled to act on
behalf of the NYSTRS Committee Member and the Carr Committee Member,
respectively, in their absence. The election of the NYSTRS Committee Member and
the Carr Committee Member shall take place no later than thirty (30) days after
the commencement of the Fiscal Year of the Company. The Management Committee
shall meet regularly to review the operations of the Company, but not less often
than once per month. The Management Committee shall also meet from time to time
at the request of the Managing Member, or NYSTRS in order to consider a “Major
Decision.”

 

SECTION 6.3. Major Decisions.

 

Notwithstanding the provisions of Section 6.1, without the unanimous vote of the
Management Committee in each instance (a “Major Decision”), the Company shall
not:

 

(a) sell, transfer, assign, convey, exchange or otherwise dispose of the
Properties or the Company Assets (other than personal property at the Properties
which may be disposed of or replaced due to wear and tear or obsolescence or
otherwise in the ordinary course of business and other than Leases, which are
governed by Section 6.3(e));

 

(b) purchase any additional properties;

 

(c) borrow money on behalf of the Company, whether on a secured or unsecured
basis, refinance, recast, extend, compromise or otherwise materially amend any
such loan, and in connection therewith, issue evidences of indebtedness and
secure the same by

 

-32-



--------------------------------------------------------------------------------

mortgages, deeds of trust, security agreements or other similar documents
encumbering assets of the Company (other than (i) trade receivables in the
ordinary course of business or (ii) equipment financing);

 

(d) approve the annual Business Plan for the operation, management, improvement
and development of the Properties, or the acquisition of new Properties,
including approval of the following components of the Business Plan: (i) the
Budget, (ii) the Leasing and Property Guidelines, (iii) the Development Budgets,
(iv) the Development Plans and Specifications and (v) the Development Schedules;
or material modifications of any of the above (subject to the provisions of this
Agreement, including without limitation “Material” changes pursuant to
Section 6.5(a), (b) or (c) or “Material” variances pursuant to Section 7.6); nor
shall the Company make expenditures not set forth in an approved Budget or
Development Budget or as otherwise expressly authorized by this Agreement.

 

(e) approve Major Leases, or any Leases which materially deviate from the
parameters of the Leasing and Property Guidelines;

 

(f) institute or settle any major litigation or dispute (i.e., where the amount
in controversy exceeds $500,000 relating to any of the Properties);

 

(g) approve the terms of the insurance program for the Company or any
modification thereof; provided, however that in all cases the Managing Member
shall use commercially reasonable efforts to comply with all insurance
requirements of the Loan and all future lenders and provided, further, that in
the event that the Management Committee cannot agree on an insurance program the
insurance program for the prior Fiscal Year shall be continued;

 

(h) select or change the auditor for the Company;

 

(i) approve any agreements between the Members and any Affiliates of the Members
or any modifications thereto, including the terms of the Property Management
Agreements and/or the Development Agreements or any modifications thereto, or
the termination thereof in the event of a default by the Manager or the elective
termination of the Manager under any of the Property Management Agreements, or a
default by the Developer or the elective termination of the Developer under any
of the Development Agreements, as the case may be, unless any of the Property
Management Agreements or the Development Agreements are terminated following the
removal of the Managing Member pursuant to Section 6.14;

 

(j) approve the terms of any construction contracts, construction management
agreements, or subcontracts relating to the construction and/or development of
the Properties under Development or the Undeveloped Properties, in each case
where the dollar amount covered thereby is in excess of $1,000,000 with respect
to base building construction or $750,000 with respect to tenant improvement
work; provided, however, that if the Management

 

-33-



--------------------------------------------------------------------------------

Committee has not responded to a request for approval of a construction related
contract requiring approval within five (5) Business Days after a request for
approval by the Managing Member, then such construction related contract shall
be deemed to be approved by the Management Committee;

 

(k) approve any proposed material changes to the zoning of the Properties other
than has been expressly contemplated by approved Business Plan; and

 

(l) enter into any financing agreement or commitment that would impose any
personal liability on any Member or beneficial owner of any Member (exclusive of
any transferee liability with respect to the receipt by any Member of loan
proceeds, if any, that might exist under applicable law).

 

SECTION 6.4. Day-to-Day Management; Termination of Property Management
Agreements and/or Development Agreements.

 

(a) The Company has entered into agreements with Carr Real Estate Services, Inc.
(“Manager”) simultaneously herewith to manage, lease and otherwise operate the
Developed Properties on a day-to-day basis as manager for the Company pursuant
to the management and leasing agreements (collectively, the “Property Management
Agreements”) between the Company and Manager substantially in the form set forth
as Exhibit D annexed hereto and made a part hereof. Upon a default by Manager
under any Property Management Agreement, the Managing Member agrees to notify
all Members of such default by Manager and to use its commercially reasonable
efforts to cause Manager to cure any such default or to otherwise cure the same
on behalf of Manager within the applicable cure period. If such default is of
such a nature as to give the Company the right to terminate any Property
Management Agreement pursuant to the terms thereof, and has not been cured
within the applicable cure period, then upon the request and direction of NYSTRS
the Managing Member agrees to terminate any or all of the Property Management
Agreements as provided therein and NYSTRS shall have the right on behalf of the
Company to terminate all such Property Management Agreements if the Managing
Member has failed to give Manager a notice of termination within five
(5) Business Days following notice by NYSTRS and to take all other action
against Manager on behalf of the Company. The Company shall not cancel, extend
or otherwise modify any of the Property Management Agreements or enter into
another Property Management Agreement without the prior written consent of the
Management Committee. The Manager shall be subject to the general supervision
and control of the Managing Member and shall carry out all policy decisions made
by the Company pursuant to the Property Management Agreement. Upon the
termination of the employment of Manager or any successor manager, the Managing
Member shall propose the employment of a new manager. The Manager shall not be
authorized to lease any space at the Properties without the prior written
approval of the Company. Subject to the provisions of this Agreement, the
Manager shall be authorized to execute Leases on behalf of the Company, as the
authorized signatory of the Company, when approved by the Company in accordance
with the provisions of this Agreement.

 

-34-



--------------------------------------------------------------------------------

(b) The parties shall have the following rights upon termination of any one or
more of the Property Management Agreements or the Development Agreements:

 

(i) Notwithstanding any other term of this Agreement, should an Unpermitted
Transfer on the part of the Carr Members occur, and should NYSTRS in its sole
and absolute discretion elect to cause the Company to terminate any one or more
of the Property Management Agreements or Development Agreements, and NYSTRS is
hereby authorized to do so, or if any or all of the Property Management
Agreements are terminated pursuant to Section 6.4(a), then during the sixty
(60) day period after such termination NYSTRS, at its option, may exercise sale
rights for all the Properties pursuant to Section 8.6, or buy-sell rights for
all the Properties pursuant to Section 8.7 or all of the Company Interests of
the Carr Members pursuant to Section 8.8, at any time prior to or subsequent to
the Lockout Date during such sixty (60) day period. Should NYSTRS not exercise
such rights in a timely fashion, then the Carr Members, acting as a group, may
exercise during the subsequent sixty (60) day period after termination of the
initial sixty (60) day period, sale rights for all the Properties pursuant to
Section 8.6 or buy-sell rights for all the Properties pursuant to Section 8.7 or
all of the Company Interests of NYSTRS pursuant to Section 8.8. Should neither
NYSTRS exercise such rights during the initial sixty (60) day period, nor the
Carr Members exercise such rights during the subsequent sixty (60) day period,
then neither NYSTRS or the Carr Members shall have the right to exercise any
sale rights pursuant to Section 8.6 or buy-sell rights pursuant to Section 8.7
or Section 8.8 in connection with the particular Unpermitted Transfer in
question, other than as otherwise permitted by clause (ii) below or Article
VIII. Further, if any of the Property Management Agreements or Development
Agreements are electively terminated pursuant to the terms thereof, or due to an
Owner’s default not caused by the Carr Members, then the Carr Members, acting as
a group, may exercise the foregoing rights during the subsequent sixty (60) day
period after such termination.

 

(ii) Should an Unpermitted Transfer by a Carr Member occur, and should NYSTRS
elect not to cause the Company to terminate any one or more of the Property
Management Agreements or Development Agreements, then during the ensuing year
after the Unpermitted Transfer NYSTRS, at its option, may exercise sale rights
for all of the Properties pursuant to Section 8.6 or buy-sell rights for all of
the Properties pursuant to Section 8.7 or all of the Company Interests of the
Carr Members pursuant to Section 8.8, at any time prior to or subsequent to the
Lockout Period during such one (1) year period. Should NYSTRS not exercise such
rights during such one (1) year period then NYSTRS shall not have the right to
exercise any sale rights pursuant to Section 8.6 or buy-sell rights pursuant to
Section 8.7 or Section 8.8 in connection with the particular Unpermitted
Transfer in question, other than as otherwise permitted by Article VIII.

 

SECTION 6.5. Development Decisions. The Managing Member shall monitor the
completion of all work at the Properties Under Development in conformance with a
development

 

-35-



--------------------------------------------------------------------------------

budget (“Development Budget”), in accordance with a schedule (“Development
Schedule”) and pursuant to plans and specifications (“Development Plans and
Specifications”), which have been approved by NYSTRS and which are attached
hereto as part of the Business Plan attached as Exhibit E. Any Undeveloped
Properties that the Company may decide to develop from time to time shall be
considered “New Projects” and shall henceforth be considered Properties Under
Development for all intents and purposes of this Agreement. Likewise, Properties
Under Development which are completed shall henceforth be considered Developed
Properties for all intents and purposes of this Agreement. The Company from time
to time, with the approval of the Management Committee, may decide to acquire
new properties, and upon acquisition such new properties shall be considered
Properties for all intents and purposes of this Agreement. Depending upon the
circumstances, such newly acquired properties may be Developed Properties,
Properties Under Development or Undeveloped Properties. The Management Committee
shall approve all future Development Budgets, Development Schedules and
Development Plans and Specifications relating to the Properties Under
Development or New Projects. All Properties Under Development shall be
constructed in accordance with existing construction contracts which have been
approved by NYSTRS. All new construction contracts for Properties under
Development or New Projects must be guaranteed maximum price contracts,
stipulated sum contracts or otherwise approved by the Management Committee. All
requisitions for payment or periodic reports required to be delivered by the
developer to the Company or its representative under the Development Agreements
shall, at the option of NYSTRS, be delivered also to NYSTRS and/or its
construction consultant, it being understood that such construction consultant
shall have no independent approval rights but shall review the requisitions for
the benefit of NYSTRS. Additional costs attributable to change orders, cost
overruns or other obligations of the Company shall be covered by borrowings of
the Company or through Additional Capital Contributions, as proposed by the
Managing Member and, if the applicable modification to any Development Budgets,
Development Schedules and Development Plans and Specifications, taken in the
aggregate as to all modifications, would constitute a “Material” modification,
approved by the Management Committee. The Managing Member shall use reasonable
efforts to avoid multiple requests for Additional Capital Contributions in any
one month. The Company shall commence development of the Undeveloped Properties
and New Projects pursuant to Development Budgets, Development Schedules and
Development Plans and Specifications proposed by the Managing Member and
approved by the Management Committee. The Management Committee must approve any
Material modifications to the Development Budgets, the Development Schedules or
the Development Plans and Specifications for the Undeveloped Properties, the
Properties Under Development and New Projects. The Managing Member shall monitor
all development of the Properties Under Development, the Undeveloped Properties
and New Projects pursuant to the Development Agreements and shall keep the
Management Committee informed of all development activities with regard thereto.
With regard to the Undeveloped Properties, the Managing Member annually at the
commencement of each Fiscal Year shall propose annual development plans for
development of the Undeveloped Properties proposed to be developed in the
ensuing Fiscal Year in concept form for the approval of the Management
Committee, setting forth, amongst other factors, the Undeveloped Properties to
be developed, the proposed yield parameters and expected capital and financing
requirements,

 

-36-



--------------------------------------------------------------------------------

together with material information concerning the remaining Undeveloped
Properties in each Subportfolio that are not covered by the conceptual
development plans. After approval of the annual conceptual development plans by
the Management Committee, the Managing Member shall develop detailed Development
Budgets, Development Schedules and Development Plans and Specifications for the
approval of the Management Committee. The Development Budgets, Development Plans
and Specifications and Development Plans and Specifications approved by the
Management Committee shall become part of the annual Business Plan. All proposed
borrowings or required Additional Capital Contributions requested in the year in
question for future development shall be set forth in the components of such
approved Business Plan. The Managing Member shall proceed to develop the
Properties Under Development, the Undeveloped Properties and the New Projects in
conformance with the approved Business Plan. Notwithstanding the above, the
Managing Member may make modifications to the Development Budgets, Development
Schedules and Development Plans and Specifications for a single Property Under
Development or New Project which are not “Material” without the approval of the
Management Committee. For purposes of this Section 6.5:

 

(a) A “Material” change to a Development Budget shall mean an increased cost of
more than the greater of (i) ten percent (10%) or (ii) $20,000, in any single
line item; provided that not more than fifty percent (50%) of the contingency
line item is committed and the total overall cost for the Property Under
Development or New Project is not increased; and provided, further, that savings
attributable to any line item covering any “hard” costs shall not be transferred
to any line item covering any “soft” costs, or vice versa, without the approval
of the Management Committee.

 

(b) A “Material” change to a Development Schedule shall mean a delay in
construction of at least three (3) months (exclusive of unavoidable delay)
provided that the total cost for the Property Under Development or New Project
is not increased.

 

(c) A “Material” change in the Development Plans and Specifications means any
proposed change orders that would cause a Material change in the Development
Budget as set forth in Section 6.5(a).

 

SECTION 6.6. Business Plan. The current business plan (“Business Plan”) is
attached hereto as Exhibit E. Future Business Plans for subsequent Fiscal Years
shall consist of the following components:

 

(a) The Budget for the individual Properties, each Subportfolio and all of the
Properties approved by the Management Committee pursuant to Section 7.6.

 

(b) The Leasing and Property Guidelines for each of the Subportfolios approved
by the Management Committee pursuant to Section 7.7.

 

-37-



--------------------------------------------------------------------------------

(c) The Development Budgets, Development Schedules and Development Plans and
Specifications approved by the Management Committee pursuant to Section 6.5.

 

SECTION 6.7. Duties and Conflicts.

 

(a) The Members, in connection with their respective duties and responsibilities
hereunder, shall at all times act in good faith and, except as expressly set
forth herein, any decision or exercise of right of approval, consent,
disapproval or deferral of approval by a Member is to be made by such Member
pursuant to the terms of this Agreement in good faith, in the exercise of
commercial reasonableness for an owner and operator of suburban office buildings
commensurate in quality with the standard of quality of the Existing Properties,
it being recognized that each Member may act in its own economic self interest
and in accordance with such tax and business objectives as it deems appropriate
or desirable for such Member. Except as otherwise agreed to in writing by the
Members, no Member or any partner, officer, shareholder or employee of any
Member shall receive any salary or other remuneration for its services rendered
pursuant to this Agreement.

 

(b) Each Member recognizes that the other Members have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company and that such other Member is
entitled to carry on such other business interests, activities and investments.
No Member shall be obligated to devote all or any particular part of its time
and effort to the Company and its affairs.

 

SECTION 6.8. Company’s Counsel. To the extent that the Management Committee
deems necessary, the Company shall retain legal counsel to be the Company’s
initial legal counsel (the “Company’s Counsel”). The fees and expenses of the
Company’s Counsel shall be a Company expense. The Managing Member shall further
have the power to appoint or approve the retention, at the Company’s expense, of
additional counsel to represent the Company in the ordinary course of business.
Nothing herein shall restrict any such counsel from acting as counsel to any
Member or any Affiliate of such Member, provided that such representation shall
not be continued in any adversarial context or would otherwise conflict with
standards of professional conduct. In the event the Management Committee shall
desire to terminate the employment of the Company Counsel and to substitute
other counsel therefore, such substitute counsel shall be subject to the
approval of the Management Committee.

 

SECTION 6.9. Exculpation. The Managing Member shall act as fiduciary hereunder
and in good faith, but neither the Managing Member nor any other entity
replacing CarrAmerica and acting as Managing Member hereunder shall be liable to
the Company or to any Member for any act performed or omitted to be performed by
it on behalf of the Company, provided such act or omission was taken in good
faith, was reasonably believed by the Managing Member to be in the interests of
the Company and within the scope of authority granted or reserved to the
Managing Member under this Agreement, and did not constitute fraud or willful
misconduct. Notwithstanding any other term of this Agreement:

 

(a) It will not constitute a breach of fiduciary or other duty for the Managing
Member, or any Affiliate of the Managing Member, to engage in activities of the
type conducted by the Company, even if in direct competition with the Company,
including without limitation, the purchase, sale and leasing of commercial
office properties or the purchase, sale, leasing, management or development of
any real property.

 

-38-



--------------------------------------------------------------------------------

(b) It will not constitute a breach of fiduciary or other duty for the Managing
Member to resolve any conflicts of interest related to any REIT requirements.

 

(c) It will not constitute a breach of fiduciary or other duty for the Managing
Member, or any Affiliate of the Managing Member, to engage, as attorneys,
accountants and other advisors on behalf of the Company, persons who may also be
retained from time to time by the Managing Member or its Affiliates, or any of
their respective officers, directors or shareholders, and such persons may be
engaged by both the Company and the Managing Members or its Affiliates with
respect to any matter, provided, however, that unless approved by all of the
Members after full disclosure of any conflict of interest, such persons may not
be engaged with respect to any matter in which the interest of the Company and
the Managing Member may conflict or otherwise when such engagement would
conflict with standards of professional conduct. The Managing Member shall not
be responsible for any misconduct or negligence on the part of any such
attorney, accountant or other advisor.

 

(d) It will not constitute a breach of fiduciary or other duty for the Managing
Member, or an Affiliate of the Managing Member, to contract or enter into any
agreement or arrangement with the Company with respect to any aspect of the
operations of the Company if approved by the Management Committee or NYSTRS
after full disclosure to all of the Members.

 

SECTION 6.10. Intentionally Deleted.

 

SECTION 6.11. Indebtedness; UBTI. The Managing Member shall use commercially
reasonable efforts, after consultation with NYSTRS and the Carr Members, to
ensure that (i) the Company is not operated in such a manner as to be classified
as an “investment company” for purposes of the Investment Company Act of 1940,
as amended, (ii) the Company does not enter into any transaction resulting in
the realization by NYSTRS of UBTI as defined under Section 5.12 of the Code,
(iii) the Company does not fail to be classified as an “operating company” as
defined in Department of Labor regulations set forth at 29 CFR
(S) 2510.3-101(c), or (iv) the Company is operated in such a manner as to cause
CarrAmerica not to qualify as a real estate investment trust or to incur excise
taxes under Sections 856, 857 or 4981 of the Code. The Managing Member shall
cooperate with any adversely affected Member in connection with any proposed
transaction and shall take all commercially reasonable measures to satisfy a
Member’s concerns and alleviate any adverse consequences to such Member
resulting therefrom. The Managing Member shall submit to NYSTRS written notice
containing all material details of any proposed transaction that the Managing
Member reasonably believes, based upon directions

 

-39-



--------------------------------------------------------------------------------

and/or guidelines provided by NYSTRS or other Members, could result in the
realization of UBTI by any Member, or any of a Member’s direct or indirect
members or participants, or the realization of income that would be UBTI if a
Member, or any of a Member’s direct or indirect members or participants, were
subject to the provisions of Sections 511 through 514 of the Code, and NYSTRS
shall consult with the Managing Member regarding the proposed transaction.

 

SECTION 6.12. Removal of the Managing Member. At any time before or after the
Lockout Date the Managing Member may be removed as Managing Member by a majority
vote of the Members voting in accordance with their Percentage Interests, upon
ten (10) days written notice, should any of the following events occur, each of
which shall be considered a “Manager Material Default”:

 

(a) A case or proceeding shall have been commenced against the Managing Member
in a court having competent jurisdiction seeking a decree or order in respect of
the Managing Member (i) under Title 11 of the United States Code, or any other
applicable federal or state bankruptcy or other similar law, (ii) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of the Managing Member or a substantial part of its properties, or
(iii) ordering the winding-up or liquidation of the affairs of the Managing
Member, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) consecutive days or such court shall enter a decree or order granting
the relief sought in such case or proceeding;

 

(b) The Managing Member shall (i) file a petition seeking relief under Title 11
of the United States Code, or any other applicable federal or state bankruptcy
or other similar law, (ii) consent to the institution of proceedings thereunder
or to the filing of any such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of the Managing Member or of a substantial
part of its properties, (iii) admit in writing its inability to pay its debts
generally as such debts become due, or (iv) take any action in furtherance of
any such action;

 

(c) The Managing Member shall have committed gross negligence or willful
misconduct in the conduct of its duties under this Agreement;

 

(d) The Managing Member shall have defaulted in its obligations (other than in
the conduct of its duties which is governed by subparagraph (c)) under this
Agreement in any material manner, including, without limitation, if the Managing
Member shall have committed a Member Material Default, or if any of the Carr
Members shall have committed a Member Material Default; or

 

(e) An Unpermitted Transfer by any Carr Member shall have occurred.

 

Notwithstanding any other term of this Agreement, in the event that any defaults
described in clauses (d) or (e) above shall have occurred, the Managing Member
shall not be

 

-40-



--------------------------------------------------------------------------------

deemed to be in default until the Managing Member shall have received a written
notice of default from NYSTRS specifying the claimed default, and the Managing
Member shall not have cured the claimed default to the satisfaction of NYSTRS
within a period of thirty (30) days; provided, however, that if the cure cannot
reasonably be completed within such thirty (30) day period then the Managing
Member shall have an additional thirty (30) day period to effect the cure
provided that the Managing Member is diligently prosecuting the cure within such
additional thirty (30) day period.

 

SECTION 6.13. Substitution of Managing Member. Should the Managing Member be
removed pursuant to Section 6.12, then immediately upon such removal NYSTRS
shall become the new Managing Member and shall succeed to all of the rights and
obligations of the Managing Member hereunder; or, at the option of NYSTRS,
NYSTRS shall have the option of appointing a non-member manager who shall have
all the rights and powers of the Managing Member hereunder.

 

SECTION 6.14. Rights of Members upon Removal of Managing Member. Should the
Managing Member be removed pursuant to Section 6.12, then at any time prior to
or after the Lockout Date the Members shall have the following rights:

 

(a) NYSTRS may exercise sale rights pursuant to Section 8.6 or buy-sell rights
pursuant to Section 8.7 or Section 8.8 for all of the Properties or all of the
Company Interests of the Carr Members at any time for a period of twelve
(12) months after it succeeds as Managing Member; provided, however, that should
NYSTRS as successor Managing Member elect to terminate any of the Management
Agreements or Development Agreements pursuant to the terms thereof, then such
time period shall be reduced to sixty (60) days; and provided further, however,
that should NYSTRS so elect to terminate any of the Management Agreements or
Development Agreements, but not exercise such sale or buy-sell rights within
such sixty (60) days, then the Carr Members, acting as a group, within the
ensuing sixty (60) days, may exercise such sale or buy-sell rights for all of
the Properties or all of the Company Interests of NYSTRS.

 

(b) If neither NYSTRS nor the Carr Members exercise their rights under
Section 6.14(a) then neither NYSTRS nor the Carr Members shall have any further
rights to exercise such sale or buy-sell rights in connection with the removal
of the Managing Member, except as such rights may otherwise be available to
NYSTRS or the Carr Members pursuant to Article VIII.

 

SECTION 6.15. Dispute Resolution. The Members shall cause their representatives
on the Management Committee to act reasonably and in good faith to resolve any
disputes related to Major Decisions. If, notwithstanding reasonable efforts, the
Management Committee is unable to approve a proposed annual Business Plan for
any Fiscal Year, then the Company shall continue to be operated by the Managing
Member on the basis of the Business Plan for the prior Fiscal Year. The Managing
Member shall nevertheless be authorized to pay increases in real estate taxes
and other similar non-discretionary items. After the Lockout Date, if, despite

 

-41-



--------------------------------------------------------------------------------

reasonable efforts, the Management Committee cannot resolve disputes with
respect to the making of a Major Decision, then either NYSTRS or the Carr
Members, acting as a group, may exercise sale rights in connection with all or
any of the Properties as set forth in Section 8.6. In addition, in the event
that after the Lockout Period a Major Dispute (hereinafter defined) occurs, then
(i) if the Major Dispute concerns issues relating to all of the Properties, then
either NYSTRS or the Carr Members, acting as a group, may exercise buy-sell
rights in accordance with Section 8.7 or 8.8 covering all of the Properties or
all of the Company Interests of NYSTRS, on the one hand, or all of the Carr
Members, on the other hand (without having first exercised their right of first
offer pursuant to Section 8.6), or (ii) if the Major Dispute relates to a single
Property or Subportfolio then either NYSTRS or the Carr Members, acting as a
group, may exercise buy-sell rights in accordance with Section 8.7 in connection
with the single Property or Subportfolio in question (without having first
exercised their right of first offer pursuant to Section 8.6). For purposes of
this Section 6.15, a “Major Dispute” shall mean a dispute as between the NYSTRS
Committee Member and the Carr Committee Member relating to any of the following
subjects: (i) the sale or exchange of any of the Properties, (ii) the
mortgaging, pledging or other encumbering of any of the Properties, or (iii) the
terms of any new secured or unsecured borrowings by the Company in excess of
$10,000,000, or any modification of any existing borrowings of the Company when
the amount of the borrowing exceeds $10,000,000.

 

SECTION 6.16. Indebtedness.

 

(a) The Company or its Affiliates shall assume, and the Members hereby consent
to the assumption of, the Loan which is secured by Building 1 of the Parkway
North Subportfolio. Parkway has assigned to the Company as part of its Initial
Capital Contribution all right, title and interest in and to the cash escrows
associated with the Loan.

 

(b) The Company may obtain additional secured non-recourse financing secured by
all or a portion of the Developed Properties in an amount sufficient to bring
the debt level of the Developed Properties to a 50% leverage ratio, subject to
the approval of the Management Committee.

 

(c) The Company may obtain additional financing to complete development of the
Properties Under Development and develop the Undeveloped Properties, in such
amounts and secured by such Company Assets as may be approved from time to time
by the Management Committee.

 

(d) Any guaranties required in connection with any financing must be approved by
the Management Committee and any liability under such guaranties shall be
several as between NYSTRS and the Carr Members in proportion to their Percentage
Interests in the Company.

 

-42-



--------------------------------------------------------------------------------

ARTICLE VII

 

BOOKS AND RECORDS; RESERVES

 

SECTION 7.1. Bank Accounts. The Managing Member shall have authority to open
bank accounts and designate signatories with respect thereto on behalf of the
Company and may authorize Manager and other agents and independent contractors
of the Company to open such bank accounts as the Managing Member shall deem
necessary or desirable in the exercise of the Managing Member’s reasonable
judgment for the management and operation of the Project and the conduct of
Company business.

 

SECTION 7.2. Books of Account. The Company shall keep accurate and complete
books of account and records showing the assets and liabilities, operations,
transactions and financial condition of the Company and the Properties in
accordance with generally accepted accounting principles, consistently applied.
The books of account and records of the Company and the Properties shall at all
times be maintained at the principal office of the Company or at the offices of
Manager. The Company shall permit all such books of account and records to be
inspected by the Members, their designees or representative from time to time
and upon reasonable prior notice at the office of the Company or other person
maintaining the same.

 

SECTION 7.3. Operating Statements.

 

(a) As and when prepared or received by the Managing Member, Manager and/or the
Company, the Managing Member shall promptly provide each Member, when available,
with copies of the monthly reports received from the Manager, periodic reports
by the developer under the Development Agreement and all other material reports,
studies, operating statements and other documents relating to the Properties,
the Company or this Agreement. The Company shall at least once every calendar
year have the Company’s books and records audited at its expense by the
Accountant.

 

(b) No later than the later of (i) the twentieth (20th) day after the end of
each calendar month and (ii) five (5) days following receipt of the same from
the Manager (if the Manager shall be responsible for producing the same), the
Company shall, as a Company expense, furnish each Member with:

 

(i) a statement of operations showing GAAP net income and actual incurred
capital expenditures of the Properties in the aggregate and broken down by
Subportfolio according to pre-determined categories, in a format which will
allow for comparison to, and show variances from, the Budget;

 

(ii) balance sheets on an accrual basis for the Company and for each
Subportfolio;

 

-43-



--------------------------------------------------------------------------------

(iii) a full trial balance on an accrual basis (including assets, liabilities
and profit and loss statement) on the Manager’s existing format; and

 

(iv) a schedule showing changes in Members’ equity.

 

(c) No later than the later of (i) the twentieth (20th) day after the end of
each calendar quarter and (ii) five (5) days following receipt of the same from
the Manager (if the Manager shall be responsible for producing the same), the
Company shall, as a Company expense, furnish each Member with a cash flow
statement setting forth Net Cash Flow from the Properties in the aggregate and
broken down by Subportfolio for, and the distribution thereof during, the
reporting period.

 

(d) No later than ninety (90) days after the end of each taxable year of the
Company, the Managing Member shall, as a Company expense, furnish each Member
with (i) all necessary tax reporting information required by the Members for the
preparation of their respective Federal, State and local income tax returns,
including each Member’s pro rata share of income, gain, loss, deductions and
credits for such year and (ii) an audited year-end statement of the Company in
connection with the continuing operations of the Properties, including a balance
sheet and the related statements of income and changes in financial conditions;

 

(e) Within ninety (90) days following the end of the taxable year of the
Company, the Managing Member shall, as a Company expense, furnish each Member
with copies of the Company’s Federal and other income tax returns, together with
each Member’s Schedule K-1 or analogous schedule, which returns shall be signed
by the Managing Member on behalf of the Company and co-signed by the Accountant
as preparer.

 

(f) The Managing Member shall use reasonable efforts to cause all Federal, State
and local income and other tax returns (the “Tax Returns”) to be timely filed by
the Company. The Managing Member shall provide NYSTRS with a draft of the Tax
Returns within a reasonable period of time prior to the Tax Returns being due
for filing with any Federal, State or local taxing authority. NYSTRS shall have
five (5) Business Days following the receipt of the draft Tax Returns to object
to any item(s) set forth in such draft Tax Returns which would have a material
adverse consequence to NYSTRS (a “Tax Return Objection”). The failure of NYSTRS
to notify the Managing Member of a Tax Return Objection within such five
(5) Business Day period shall be deemed an acceptance of such Tax Return unless
such Tax Return shall be subsequently modified. If NYSTRS shall deliver a Tax
Return Objection within such five (5) Business Day period, the Company shall not
file any such Tax Return without NYSTRS’s prior written consent.

 

(g) The Managing Member shall be the “Tax Matters Member” of the Company for
federal income tax purposes (i.e., the “tax matters partner” as described in
Code Section 6231(a)(7)). All costs and expenses incurred by the Tax Matters
Member in performing its duties as such (including legal and accounting fees)
shall be borne by the Company. The Tax Matters Member shall not extend the
statute of limitations, select a judicial forum to challenge a

 

-44-



--------------------------------------------------------------------------------

determination of the Internal Revenue Service or enter into any settlement with
any taxing authority (federal, state or local) without the consent of NYSTRS.
Each Member shall give prompt notice to each other Member of any and all notices
it receives from any taxing authority (federal, state or local) concerning the
Company, including, without limitation, any notice of audit, any notice of
action with respect to a revenue agent’s report, any notice of a 30-day appeal
letter or any notice of a deficiency in tax concerning the Company’s income tax
returns. The Tax Matters Member shall furnish each Member with status reports
regarding any negotiation between such taxing authority and the Company, and
each such Member, if it so requests, may participate in such negotiation.

 

(h) If at any time and from time to time in the review of the reports, studies,
operating statements or other documents relating to the Properties delivered by
the Company to NYSTRS pursuant to this Section, NYSTRS shall become aware of any
action which would result in the realization by NYSTRS of UBTI, NYSTRS shall
promptly notify the Managing Member of the same.

 

(i) The Managing Member shall use commercially reasonable efforts to have
property management software developed by Management Reports, Inc. (“MRI”)
installed and utilized as soon as practical, or any other property management
software which NYSTRS shall reasonably require; provided, however that if NYSTRS
shall require more than one such change after conversion to MRI, then such
further conversion shall be at NYSTRS’ expense. The modules required for
implementation shall include general ledger, commercial management, and
distributive processing. NYSTRS, at its sole discretion, may require at the
Company’s expense appropriate enhancements to the property management software.
The database structure, system type, and property number will be provided by
NYSTRS and will not be modified without the consent of NYSTRS. NYSTRS will
provide Managing Member with a standard chart of accounts, tenant charge
(billing) codes, and report formats which are to be used unless otherwise agreed
to in advance by NYSTRS. Manager shall submit concurrently with the other
monthly reports a monthly electronic download of selected financial and
operational data, including general ledger and lease information, using the
distributive processing function of MRI.

 

SECTION 7.4. The Accountant. The Company shall retain KPMG Peat Marwick to be
the initial accountant and auditor for the Company (the “Accountant”). The fees
and expenses of the Accountant shall be an Operating Expense. Any change in the
Accountant shall be a Major Decision as set forth in Section 6.3. If the
Management Committee cannot agree upon a substitute Accountant, then NYSTRS may
retain a second accountant to review the work of the Accountant. The fees and
expenses of the second accountant shall be an Operating Expense.

 

SECTION 7.5. Appraisals. NYSTRS shall have the right, from time to time but not
more often than once every three Fiscal Years, to retain qualified independent
MAI real estate appraisers experienced in appraising commercial properties in
the locations where the Properties are located (the “Appraisers”) to appraise
the value of the Properties, using methods of appraisal acceptable to NYSTRS.
The fees and expenses of the Appraisers shall be an Operating Expense,

 

-45-



--------------------------------------------------------------------------------

provided the cost of such appraisals does not exceed the fees which are paid for
similar appraisals of commercial properties in the areas where the Properties
are located. All such appraisals shall be certified and delivered to both NYSTRS
and the Company. All such appraisals shall be distributed to the Members by the
Company following the Company’s receipt of the same.

 

SECTION 7.6. The Budget. Not later than seventy-five (75) days prior to the
commencement of each calendar year, the Managing Member shall submit to the
Management Committee a proposed budget for each of the Properties, each of the
Subportfolios and for all of the Properties for the ensuing year in form and
content acceptable to the Management Committee which shall include, but not
necessarily be limited to, a description of the management and operating
activities to be undertaken during such year, projected monthly statement of
operating revenues and expenses, reserves or additions to reserves or estimates
of Net Cash Flow with regard to the Properties, expenditures for capital
improvements and repairs for the Properties. The budgets, once approved by the
Management Committee, shall be aggregated into a single budget for all of the
Properties, and shall be referred to herein collectively as the “Budget.” Once
approved, the Company shall not supplement, modify or amend a Budget in any
“Material” way without the approval of the Management Committee. The Managing
Member agrees to notify the Management Committee promptly of any fact or
circumstance that may render an approved Budget inaccurate in any Material
respect. The Managing Member shall use commercially reasonable efforts to
conduct the operations of the Company business in accordance with the then-
current Budget. For purposes of this Section 7.6, “Material” means a variance of
greater than five percent (5%) in total revenues or total expenses in a budget
for any single Property, or a decrease in net operating income of greater than
five percent (5%) in the budget for any single Property.

 

SECTION 7.7. Leasing and Property Guidelines. Not later than seventy-five
(75) days prior to the commencement of each calendar year, the Managing Member
shall submit to the Management Committee leasing and property guidelines for the
Properties for the ensuing year in a form acceptable to the Management Committee
which shall include, but not necessarily be limited to, (i) basic, additional
and percentage rent parameters for the leasing of space at the Properties,
(ii) tenant improvement, take-back, take-over, free rent, tenant allowances and
other incentive parameters for the leasing of space at the Properties,
(iii) credit worthiness parameters for prospective tenants at the Properties,
(iv) a narrative description setting forth leasing strategies for the
Properties, (v) a description of the nature of acceptable tenants for the
Properties, and (vi) a form lease in each jurisdiction where the Properties are
located (which may be subject in each instance to modifications customary for
the applicable market area and type and quality of tenant). Said leasing and
property guidelines, once approved by the Management Committee, shall herein be
referred to collectively as the “Leasing and Property Guidelines.” Once
approved, the Company shall not supplement, modify or amend the Leasing and
Property Guidelines without the approval of the Management Committee. Attached
hereto and made a part hereof as Exhibit E are the Leasing and Property
Guidelines in effect for the 2000 calendar year.

 

-46-



--------------------------------------------------------------------------------

ARTICLE VIII

 

TRANSFER OF COMPANY INTERESTS; SALE OF PROPERTY

 

SECTION 8.1. Transfers; Certain Defined Terms. (a) As used herein:

 

(i) “Transfer” shall mean any sale, assignment, transfer, gift, hypothecation or
encumbrance by any Member of all or any portion of its Company Interest.

 

(ii) “Change in Control” shall mean a transaction, related series of
transactions or events, occurring at any time either before or after the Lockout
Date in which (i) in the case where the common stock of CarrAmerica or any
surviving company under Section 8.4(b) (or if CarrAmerica or such company is not
the surviving company, of the surviving company immediately following such
transaction), is publicly traded, either (a) less than a majority of the board
of directors of CarrAmerica or the surviving company, as applicable, immediately
following such transaction consists of persons who were directors of CarrAmerica
immediately prior to such transaction or (b) less than a majority of the senior
management team of CarrAmerica or the surviving company, as applicable,
immediately following such transaction consists of persons who were members of
senior management of CarrAmerica immediately prior to such transaction, (ii) in
the case where the common stock of CarrAmerica, or the surviving company if
CarrAmerica is not the surviving company, is not publicly traded, less than a
majority of the senior management team of Carr America or the surviving company,
as applicable, immediately following such transaction consists of persons who
were members of senior management of CarrAmerica immediately prior to such
transaction, (iii) the CarrAmerica entities or any surviving company under
Section 8.4(b) which are Members of the Company cease to own at least 35%, in
the aggregate, of the Company, (iv) more than (4) Named Officers resign from the
CarrAmerica in any three (3) month period, as used herein, the term “Named
Officers” shall mean Thomas A. Carr, Karen Dorigan, Paul Adkins, Kent Gregory,
Philip Hawkins, Richard Katchuk and Jamie Williams, or (v) CarrAmerica or any
surviving company under Section 8.4(b) ceases to own at least 51% of each of the
Carr Members.

 

(iii) “Unpermitted Transfer” shall mean (i) a Transfer that is not permitted
pursuant to Sections 8.2, 8.3(a), 8.4(a) or 8.4(b), (ii) a Change in Control or,
(iii) a Transfer which would result in creating a non-exempt prohibited
transaction under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

 

(b) Should an Unpermitted Transfer by the Carr Members occur, either before or
after the Lockout Date, then such Unpermitted Transfer shall not constitute a
breach or default of this Agreement, but in such circumstance NYSTRS shall have
the rights afforded to it pursuant to this Agreement, including, without
limitation, the rights afforded pursuant to Sections 6.4 and 6.12. Should an
Unpermitted Transfer by NYSTRS occur, either before or after the Lockout Date,
then in such circumstance such Unpermitted Transfer shall not constitute a

 

-47-



--------------------------------------------------------------------------------

breach or default of this Agreement, but the Carr Members shall have the right
to exercise sale rights pursuant to Section 8.6 or buy-sell rights pursuant to
Section 8.7 or 8.8 for all Properties or all of the Company Interests of NYSTRS.

 

SECTION 8.2. Succession by Operation of Law. Subject to Section 8.1 and the
other provisions of this Article VIII, in the event of the death or incapacity
of an individual Member or in the event of the merger, consolidation,
dissolution or liquidation of any Member not an individual, all of such Member’s
rights hereunder, including such Member’s Company Interest, shall pass to such
Member’s personal representative, heir or distributee, in the case of an
individual Member, or to such Member’s legal successor, in the case of any
Member not an individual, which personal representative, heir, distributee or
legal successor shall become a Member of the Company.

 

SECTION 8.3. Transfers by NYSTRS.

 

(a) Notwithstanding any other term of this Agreement, at any time NYSTRS may
from time to time, in its sole discretion, Transfer all or any portion of its
Company Interest to any Affiliate of NYSTRS. From and after the Lockout Date,
NYSTRS may Transfer all of its Company Interest, subject to the provisions of
Section 8.3(b), to any person, firm, corporation or entity, provided any such
assignee assumes the obligations to be performed by NYSTRS hereunder, and
provided further that the Carr Members approve any such Transfer, such approval
not to be unreasonably withheld or delayed. In connection with such approval,
the Carr Members shall be acting reasonably if the Carr Members refuse to grant
approval because the proposed transferee or its Affiliate is (i) a competitor of
the Carr Members in connection with the ownership and/or development of office
real estate in the markets where the Carr Members or their Affiliates own
properties (but not as a passive, non-controlling investor), (ii) a real estate
company (not including a real estate subsidiary of an institutional investor,
such as an insurance company) whose shares are publicly traded, or (iii) an
entity or an Affiliate thereof with which the Carr Members have engaged in
litigation or have engaged in a material dispute.

 

(b) Should NYSTRS desire to Transfer all of its Company Interest as permitted by
Section 8.3(a), then NYSTRS shall first deliver to the Carr Members an offer
(the “NYSTRS Offer”) to sell the NYSTRS’s Company Interest together with the
material terms (the “NYSTRS Sale Material Terms”), which shall be the same
terms, including, without limitation, sales price, as offered to the proposed
transferee by NYSTRS in connection with the Transfer proposed under
Section 8.3(a). The Carr Members shall have sixty (60) days from the receipt of
the NYSTRS Offer, time being of the essence, to deliver a notice (the “Carr
Acceptance”) to NYSTRS, in writing, that the Carr Members agree to purchase the
NYSTRS’s Company Interest on the NYSTRS Sale Material Terms in accordance with
the provisions of this Section. In the event the Carr Members deliver the Carr
Acceptance as aforesaid, (i) the purchase and sale shall occur on the NYSTRS
Sale Material Terms (provided, however, the closing shall occur no later than
ninety (90) days from the date of the NYSTRS Offer), (ii) NYSTRS shall deliver
to the Carr Members at the closing of such purchase and sale, a duly executed,
sealed and acknowledged

 

-48-



--------------------------------------------------------------------------------

instrument assigning to the Carr Members, the NYSTRS’s Company Interest, which
assignment shall be accompanied by such other documents and instruments,
including, without limitation, corporate resolutions, as may be requested by the
Carr Members and the Company in the exercise of their reasonable judgment
(iii) on the effective date of such assignment, the Company shall deliver a
release to NYSTRS releasing NYSTRS from all liabilities and obligations of the
Company arising from and after the date of such assignment. Such assignment
shall be free and clear of all liens and encumbrances, and NYSTRS shall deliver
to the Carr Members a written representation and warranty to such effect at the
closing, which representation and warranty shall survive the closing. All costs
and expenses in connection with the conveyance of NYSTRS’s Company Interest to
the Carr Members (including, without limitation, transfer taxes payable in
connection therewith) shall be borne by NYSTRS. In the event that the Carr
Members shall fail to deliver the Carr Acceptance as aforesaid, the Carr Members
shall finally and conclusively be deemed to have declined to purchase NYSTRS’s
Company Interest on the terms set forth in the NYSTRS Offer and the rights and
privileges granted to the Carr Members in this Section with regard to such
NYSTRS Offer (as opposed to a subsequent NYSTRS Offer) shall be deemed null and
void ab initio and of no further force or effect. Notwithstanding that the
foregoing provision shall be self-operative and not in limitation thereof, in
the event the Carr Members do not deliver the Carr Acceptance in accordance with
the provisions of this Section, the Carr Members shall, within ten (10) days
after request by NYSTRS, execute and deliver to NYSTRS any document or
instrument requested by NYSTRS in the exercise of NYSTRS’s reasonable judgment
to confirm that all rights and privileges granted to the Carr Members under this
clause are null and void ab initio and of no further force or effect with regard
to such NYSTRS Offer. In the event that the Carr Members shall fail to execute
and deliver any such document or instrument in such ten (10) day period, the
Carr Members hereby constitute and appoint NYSTRS attorney-in-fact, coupled with
an interest, for the Carr Members to execute and deliver any such instrument for
and on behalf of the Carr Members. Thereupon NYSTRS shall be entitled to sell
the NYSTRS’s Company Interest to the proposed transferee upon the terms set
forth in the NYSTRS Sale Material Terms. If such sale is not consummated within
one (1) year from the date the NYSTRS Offer is first transmitted, then NYSTRS
shall be obligated to again comply with the provisions of this Section 8.3(b)
for any subsequent sale.

 

(c) No Transfer shall be made pursuant to this Section in any manner which would
violate any provision of any mortgage or deed of trust encumbering all or any
portion of the Properties.

 

(d) If NYSTRS or the Carr Members, as the case may be, shall fail or refuse for
any reason whatsoever to perform their obligations under this Section in the
manner herein prescribed, the non-defaulting Member may pursue any of its rights
and remedies as herein provided, or at law or equity, including, without
limitation, the remedy of specific performance.

 

(e) Notwithstanding anything to the contrary set forth herein, in the event that
any rights under this Section 8.3 shall be exercised prior in time to the
exercise of any rights under Section 8.4 or Sections 8.6, 8.7 or 8.8 hereof, the
rights under this Section 8.3 shall

 

-49-



--------------------------------------------------------------------------------

supersede any other rights existing pursuant to Section 8.4 or Sections 8.6, 8.7
or 8.8 and in the event that any rights under Section 8.4 or Sections 8.6, 8.7
or 8.8 shall be exercised prior in time to the exercise of any rights under this
Section 8.3, the rights under Section 8.4 or Sections 8.6, 8.7 or 8.8 shall
supersede any other rights existing pursuant to this Section 8.3.

 

SECTION 8.4. Transfers by the Carr Members.

 

(a) Notwithstanding any other term of this Agreement, the individual Carr
Members may, from time to time, in their sole discretion, Transfer all or any
portion of their respective Company Interests to (x) any other Carr Member, or
(y) any Affiliate, provided that such Affiliate shall assume the obligations to
be performed by such Carr Member hereunder.

 

(b) The Carr Members may Transfer all of their Company Interests (i) at any time
before or after the Lockout Date, to a new entity in connection with the merger,
sale of all or substantially all of the assets of CarrAmerica or other business
combination involving CarrAmerica in which the purchaser or survivor assumes
CarrAmerica’s obligations, and where such entity assumes all of the obligations
of the transferring Carr Member hereunder, or (ii) after the Lockout Date,
subject to the provisions of Section 8.4(c) hereof, to any person, firm,
corporation or entity, provided that such entity assumes the obligations to be
performed by the Carr Members hereunder, and provided further that NYSTRS shall
approve such Transfer pursuant to clause (ii), such approval not to be
unreasonably withheld or delayed. In connection with such approval, NYSTRS shall
be acting reasonably if NYSTRS refuses to grant approval because the proposed
transferee or its Affiliate is an entity with which NYSTRS has engaged in
litigation or has been engaged in a material dispute. Notwithstanding any other
provision of this Agreement, no Transfer pursuant to Section 8.4(b)(i) on the
part of the Carr Members shall constitute a default or breach of this Agreement;
it being understood that if such Transfer constitutes a Change in Control,
certain rights are granted to NYSTRS hereunder.

 

(c) Should the Carr Members desire to Transfer all of their Company Interests as
permitted by Section 8.4(b)(ii), then the Carr Members shall first deliver to
NYSTRS an offer (the “Carr Offer”) to sell the Carr Members Company Interests
together with the material terms (the “Carr Sale Material Terms”), which shall
be the same terms, including, without limitation, sales price, as offered to the
proposed transferee by the Carr Members in connection with the Transfer proposed
under Section 8.4(b)(ii). NYSTRS shall have sixty (60) days from the receipt of
Carr’s Notice, time being of the essence, to deliver a notice (the “NYSTRS
Acceptance”) to the Carr Members, in writing, that NYSTRS agrees to purchase the
Carr Members Company Interests on the Carr Sale Material Terms in accordance
with the provisions of this Section. In the event NYSTRS delivers the NYSTRS
Acceptance as aforesaid, (i) the purchase and sale shall occur on the Carr Sale
Material Terms (provided, however, the closing shall occur no later than ninety
(90) days from the date of the Carr Offer), (ii) the Carr Member shall deliver
to NYSTRS at the closing of such purchase and sale, a duly executed, sealed and
acknowledged instrument assigning to NYSTRS the Carr Members Company Interests,
which assignment shall be accompanied by such other documents and instruments,
including, without limitation, corporate

 

-50-



--------------------------------------------------------------------------------

resolutions, as may be requested by NYSTRS and the Company in the exercise of
their reasonable judgment and (iii) on the effective date of such assignment,
the Company shall deliver a release to the Carr Members releasing the Carr
Members from all liabilities and obligations of the Company arising from and
after the date of such assignment. Such assignment shall be free and clear of
all liens and encumbrances, and the Carr Members shall deliver to NYSTRS a
written representation and warranty to such effect at the closing, which
representation and warranty shall survive the closing. All costs and expenses in
connection with the conveyance of the Carr Members Company Interests to NYSTRS
(including, without limitation, transfer taxes payable in connection therewith)
shall be borne by the Carr Members. In the event that NYSTRS shall fail to
deliver the NYSTRS Acceptance as aforesaid, NYSTRS shall finally and
conclusively be deemed to have declined to purchase the Carr Members Company
Interests on the terms set forth in the Carr Offer and the rights and privileges
granted to NYSTRS in this Section with regard to such Carr Offer (as opposed to
a subsequent Carr Offer) shall be deemed null and void ab initio and of no
further force or effect. Notwithstanding that the foregoing provision shall be
self-operative and not in limitation thereof, in the event NYSTRS does not
deliver the NYSTRS Acceptance in accordance with the provisions of this Section,
NYSTRS shall, within ten (10) days after request by the Carr Members, execute
and deliver to the Carr Members any document or instrument requested by the Carr
Members in the exercise of the Carr Member’s reasonable judgment to confirm that
all rights and privileges granted to NYSTRS under this clause are null and void
ab initio and of no further force or effect with regard to such Carr Offer. In
the event that NYSTRS shall fail to execute and deliver any such document or
instrument in such ten (10) day period, NYSTRS hereby constitutes and appoints
the Carr Members attorneys-in-fact, coupled with an interest, for NYSTRS to
execute and deliver any such instrument for and on behalf of NYSTRS; thereupon
the Carr Members shall be entitled to sell the applicable portion of the
NYSTRS’s Company Interests to the proposed transferee upon the terms set forth
in the Carr Offer. If such sale is not consummated within one (1) year from the
date the Carr Offer is first transmitted, then the Carr Members shall be
obligated to again comply with the provisions of this Section 8.4(c) for any
subsequent sale.

 

(d) No Transfer shall be made pursuant to this Section in any manner which would
violate any provision of any mortgage or deed of trust encumbering all or any
portion of the Properties.

 

(e) If NYSTRS or the Carr Members, as the case may be, shall fail or refuse for
any reason whatsoever to perform their obligations under this Section in the
manner herein prescribed, the non-defaulting Member may pursue any of its rights
and remedies as herein provided, or at law or equity, including, without
limitation, the remedy of specific performance.

 

SECTION 8.5. New Members. Notwithstanding Sections 8.2, 8.3 and 8.4 hereof, no
person or entity, not then a Member, shall become a Member hereunder under any
of the provisions hereof unless such person or entity shall expressly assume and
agree to be bound by all of the terms and conditions of this Agreement. Each
such person or entity shall also cause to be delivered to the Company, at his or
its sole cost and expense, a favorable opinion of legal

 

-51-



--------------------------------------------------------------------------------

counsel acceptable to the Company in the exercise of its reasonable judgment, to
the effect that (i) the contemplated Transfer of such Company Interest to such
person or entity does not violate any applicable Federal or state law, and
(ii) that such person or entity has the legal right, power and capacity to own
the Company Interest. All reasonable costs and expenses incurred by the Company
in connection with any Transfer of a Company Interest and, if applicable, the
admission of a person or entity as a Member hereunder, shall be paid by the
transferor. Upon compliance with all provisions hereof applicable to such person
or entity becoming a Member, all other Members agree to execute and deliver such
amendments hereto as are necessary to constitute such person or entity a Member
of the Company.

 

SECTION 8.6. Sale of Properties; Right of First Offer. (a) From time to time
after the Lockout Date (except as otherwise provided in this Agreement), either
Member (the “Initiating Member”) may elect to cause the Company to sell any
single Property (provided such Property has been in operation for at least 48
months), any one or more Subportfolios (in which case the 48 month operation
requirement would not apply to any Property therein) or all of the Properties
(the “Marketed Property”), by delivering written notice to the other Member (the
“Responding Member”) of (i) its intention to market the Marketed Property, and
(ii) the purchase price (the “Stipulated Price”) and other material terms (the
“Sale Terms”) at which it believes the Company can sell the Marketed Property
(the “Sale Notice”). All sales of Marketed Properties shall be all-cash sales;
provided, however, that if feasible the Sale Terms may include the assumption by
the purchaser of assumable financing. The material Sale Terms shall include,
without limitation, the following: (i) the identity of the marketing agent for
the Marketed Property (who shall not be a Member or an affiliate of a Member),
and (ii) applicable brokerage fees and/or sales commissions. For purposes of
this Section 8.6, the Carr Members shall be considered a single Member.

 

(b) In the event the Initiating Member delivers the Sale Notice as aforesaid,
the Responding Member shall have thirty (30) days for a single Property or one
or more Subportfolios, and ninety (90) days for all the Properties, following
the receipt of the Sale Notice, time being of the essence, to deliver a written
notice (the “Response Notice”) to the Initiating Member, that the Responding
Member agrees to purchase the Marketed Property at the Stipulated Price and on
the Sale Terms, including the payment of (x) all existing Company debts (unless
assumed) and liabilities related to the Marketed Property, and (y) any
prepayment penalties or bank transfer charges actually incurred with regard to
financing to be paid in full at closing or assumption fees paid in connection
with assumed financing (pursuant to the terms of any mortgage encumbering the
Marketed Property, without further negotiations with the holder of such
mortgage) in connection with the exercise of the right contained in this
Section 8.6 and such other terms and conditions as are usual and customary in
all material respects. In the event the Responding Member delivers the Response
Notice as aforesaid, (x) the purchase and sale shall occur on the Sale Terms and
such other terms and conditions as are usual and customary in all material
respects (provided, however, the closing shall occur no later than ninety
(90) days from the date of the Responding Member’s Notice if the Marketed
Property is a single Property or one or more Subportfolios and 150 days if the
Marketed Property is all of the Properties), (y) the Company shall deliver to
the Responding Member at the closing of such purchase and sale, a

 

-52-



--------------------------------------------------------------------------------

duly executed, sealed and acknowledged special warranty deed conveying to the
Responding Member the Marketed Property, which special warranty deed shall be
accompanied by such other documents and instruments, including, without
limitation, corporate resolutions, as may be requested by the Responding Member
and the Company in the exercise of their reasonable judgment. The conveyance
shall be subject to all encumbrances of record and assumed financing. All costs
and expenses in connection with the conveyance of the Marketed Property to the
Responding Member (including, without limitation, transfer taxes payable in
connection therewith), not paid by the purchaser, shall be borne by the Company.
In the event that the Responding Member shall fail to deliver the Response
Notice as aforesaid, the Initiating Member may, but shall have no obligation to,
cause the Company to sell the Marketed Property to any third party at no less
than 95% of the Stipulated Price (or at a higher price) on the Sales Terms and
such other terms and conditions as are usual and customary in all material
respects (or on terms more beneficial to the Company) for a period of six
(6) months thereafter. In the event that the Initiating Member shall elect to
market the Marketed Property for sale to a third party in accordance with the
previous sentence, the Responding Member shall have an opportunity to bid to
purchase the Marketed Property along with other third parties. In the event that
the Initiating Member shall fail to cause the Company to effectuate a sale of
the Marketed Property pursuant to and in accordance with the provisions of this
Section 8.6 within said six (6) month period, then the Initiating Member may
exercise buy-sell rights with regard to the Property or Properties in question
pursuant to Section 8.7, or, if the Marketed Property consists of all the
Properties, the buy-sell rights with regard to the Company Interest of the
Responding Member pursuant to Section 8.8. If the Initiating Member does not
effect a sale within the six (6) month period and does not elect to exercise
rights under Section 8.7, or, if respect to all the Properties, Section 8.8,
then the Initiating Member shall once again be required to comply with the
provisions of this Section 8.6 prior to effectuating a sale of the Marketed
Property to a third party. In the event of a sale of the Marketed Property
pursuant to the provisions of this Section 8.6, the Responding Member shall
cooperate fully in the sale of the Marketed Property and shall execute and
deliver any and all documents and instruments requested by the Initiating Member
in the exercise of its reasonable judgment necessary or desirable to consummate
such sale. If the Responding Member shall fail to execute and deliver any such
document or instrument within ten (10) days after request therefor, the
Responding Member shall be in default under this Agreement, and in addition to
any other rights and remedies the Initiating Member may have hereunder, or at
law or equity, the Responding Member hereby constitutes and appoints the
Initiating Member attorney-in-fact, coupled with an interest, for the Responding
Member to execute and deliver any such document or instrument for and on behalf
of the Responding Member.

 

(c) No Transfer shall be made pursuant to this Section in any manner which would
violate any provision of any mortgage or deed of trust encumbering all or any
portion of the Properties.

 

(d) If NYSTRS or the Carr Members, as the case may be, shall fail or refuse for
any reason whatsoever to perform their obligations under this Section in the
manner herein prescribed, the non-defaulting Initial Member may pursue any of
its rights and remedies as

 

-53-



--------------------------------------------------------------------------------

herein provided, or at law or equity, including, without limitation, the remedy
of specific performance.

 

SECTION 8.7. Buy/Sell for Marketed Properties.

 

(a) After expiration of the six (6) month marketing period set forth in
Section 8.6(b) with respect to one or more single Properties, one or more
Subportfolios or all of the Properties, for a period of six (6) months
thereafter, or at such other times or under such circumstances as may be
otherwise permitted by this Agreement, either NYSTRS, on the one hand, or the
Carr Members acting as a group, on the other hand, may cause the Company to sell
one or more single Properties, one or more Subportfolios, or all of the
Properties, to a Member (the Carr Members being considered a single Member) in
accordance with this Section. One Member shall first give written notice to the
Company (the “Property Call Notice”) of its intent to purchase one or more
single Properties, one or more Subportfolios or all of the Properties (the “Buy-
Sell Property”) from the Company. The Property Call Notice shall make reference
to this Section and shall state (i) the purchase price for the Buy-Sell
Property, which shall be all cash (provided that if feasible the sale terms may
include the assumption by the purchaser of assumable financing) (the “Property
Call Purchase Price”) that such Member shall be willing to pay for the Buy-Sell
Property and (ii) a specified date for such purchase, which shall be no later
than ninety (90) days if the Buy-Sell Property is a single Property or
Properties or one or more Subportfolios or 150 days if the Buy-Sell Property is
all of the Properties. The Member exercising such right and option and
delivering the Property Call Notice to the Company shall hereinafter be referred
to as the “Property Initiating Party.”

 

(b) In the event that the Property Initiating Party delivers the Property Call
Notice as aforesaid, the other Member shall, by delivery of notice (the
“Property Call Response Notice”) to the Property Initiating Party within thirty
(30) days following the receipt of the Property Call Notice, time being of the
essence, choose to (i) accept the Property Initiating Party’s offer to purchase
the Buy-Sell Property for the Property Call Purchase Price, and on the date set
forth in the Property Call Notice, or (ii) give notice to the Initiating Member
that the other Member desires to purchase the Buy-Sell Property for the Property
Call Purchase Price, and on the date set forth in the Property Call Notice.
Failure to deliver the Property Call Response Notice within said thirty (30) day
period shall be deemed to constitute an acceptance by the other Member of the
Property Initiating Party’s offer to purchase the Buy-Sell Property for the
Property Call Purchase Price, and on the date set forth in the Property Call
Notice. In the event such other Member shall choose to purchase the Buy-Sell
Property, then the Property Initiating Party shall be deemed to have approved
the sale of the Buy-Sell Property to such other Member for the Property Call
Purchase Price, and on the date set forth in the Property Call Notice.

 

(c) The closing of the purchase and sale of the Buy-Sell Property pursuant to
the terms of this Section shall be held on the date provided in the Property
Call Notice, at the office of the Company. At the closing (i) the Property
Purchaser (hereinafter defined) shall pay

 

-54-



--------------------------------------------------------------------------------

to the other Member the net proceeds (as a deemed contribution by the Property
Purchaser and a deemed distribution to the other Member) that such other Member
would have received if the Company had received the Property Call Purchase Price
and distributed the net proceeds in accordance with Section 4.2 or Article IX,
as applicable, such amount to be paid, by unendorsed certified or bank check or
by wire transfer of immediately available federal funds, and (ii) the Company
shall deliver to the Member purchasing the Buy-Sell Property (the “Property
Purchaser”) a duly executed, sealed and acknowledged special warranty deed
conveying to the Property Purchaser the Buy-Sell Property, which assignment
shall be accompanied by such other documents and instruments, including, without
limitation, corporate resolutions, as may be requested by the Property Purchaser
and the Company in the exercise of their reasonable judgment. The Company and
the Property Purchaser shall each pay their own legal fees in connection with
the conveyance of the Buy-Sell Property pursuant to this Section and all other
costs and expenses (including, without limitation, transfer taxes) shall be
shared equally as between the Company and the Property Purchaser. The Property
Purchaser shall pay all existing Company debts (except for assumed financing)
and liabilities encumbering the Buy-Sell Property, any prepayment fees related
to financing or assumption fees paid in connection with assumed financing.

 

(d) If either Member shall fail or refuse for any reason whatsoever to perform
its obligations under this Section in the manner herein prescribed, the
non-defaulting Member may pursue any of its rights and remedies as herein
provided, or at law or equity, including, without limitation, the remedy of
specific performance.

 

(e) The right to purchase as a Property Initiating Party set forth in this
Section 8.7 may be exercised only by a Member that is not in default under
Section 2.3 hereof.

 

(f) No conveyance shall be made pursuant to the provisions of this Section 8.7
if such conveyance would result in the violation of any provision contained in
any mortgage or deed of trust encumbering all or any portion of the Properties.

 

SECTION 8.8. Buy/Sell for Member’s Interests.

 

(a) Pursuant to Sections 6.4, 6.14 or 6.15, or after expiration of the six-month
marketing period set forth in Section 8.6(b) (and for a period of six-months
thereafter), with respect to all of the Properties, either NYSTRS, on the one
hand, or the Carr Members acting as a group, on the other hand, shall have the
right and option, exercisable upon the delivery of written notice to the other
Member (the “Call Notice”) to purchase all of the Company Interests of the other
Member, and NYSTRS or the Carr Members, as the case may be, agree to sell such
interests in accordance with the provisions of this Section. The Call Notice
shall make reference to this Section and shall state (i) the purchase price (the
“Call Purchase Price”) that such Member shall be willing to pay as a purchase
price for all of the Properties and (ii) a specified date for such purchase,
which such date shall be no later than 150 days after the delivery of the Call
Notice. The Member exercising such right and option and delivering the Call
Notice to the

 

-55-



--------------------------------------------------------------------------------

other Member shall hereinafter be referred to as the “Initiating Party” and the
other Member to whom the Call Notice shall be delivered shall hereinafter be
referred to as the “Non-Initiating Party”. For purposes hereof (i) the
“Initiating Party Call Purchase Price” shall mean the net proceeds that the Non-
Initiating Party would receive upon a hypothetical sale of all of the Properties
for the Call Purchase Price and a distribution of all of the proceeds thereof
upon liquidation of the Company in accordance with Article IX, and (ii) the
“Non-Initiating Party Call Purchase Price” shall mean the net proceeds that the
Initiating Party would receive upon such a hypothetical sale/liquidation.

 

(b) In the event that the Initiating Party delivers the Call Notice as
aforesaid, the Non-Initiating Party shall, by delivery of notice (the “Call
Response Notice”) to the Initiating Party within thirty (30) days following the
receipt of the Call Notice, time being of the essence, choose to (i) accept the
Initiating Party’s offer to purchase the Non-Initiating Party’s Company
Interests for the Initiating Party Call Purchase Price, and on the date set
forth in the Call Notice, or (ii) purchase the Initiating Party’s Company
Interests for the Non-Initiating Party Call Purchase Price, and on the date set
forth in the Call Notice. Failure to deliver the Call Response Notice within
said thirty (30) day period shall be deemed to constitute an acceptance by the
Non-Initiating Party of the Initiating Party’s offer to purchase the
Non-Initiating Party’s Company Interests for the Initiating Party Call Purchase
Price, and on the date set forth in the Call Notice. In the event the
Non-Initiating Party shall choose to purchase the Initiating Party’s Company
Interest pursuant to the terms of this Section, the Initiating Party shall be
obligated to sell its Company Interests to the Non-Initiating Party for the
Initiating Party Call Purchase Price, and on the date set forth in the Call
Notice.

 

(c) The closing of the purchase and sale of the Company Interests of the Member
selling its Company Interests pursuant to the terms of this Section (the
“Seller”) shall be held on the date provided in the Call Notice, at the office
of the Company, or at such other location as NYSTRS and the Carr Members shall
find mutually agreeable. At the closing (i) the Seller shall receive, by
unendorsed certified or bank check payable to the order of the Seller or its
designee, or, at the Seller’s election, by wire transfer of immediately
available federal funds to an account designated by the Seller, an amount equal
to the Initiating Party Call Purchase Price or the Non-Initiating Party Call
Purchase Price, as the case may be, (ii) the Seller shall deliver to the Member
purchasing the Seller’s Company Interest (the “Purchaser”) a duly executed,
sealed and acknowledged instrument assigning to the Purchaser the Seller’s
Company Interest, which assignment shall be accompanied by such other documents
and instruments, including, without limitation, corporate resolutions, as may be
requested by the Purchaser and the Company in the exercise of their reasonable
judgment and (iii) on the effective date of such assignment, the Company shall
deliver a release to the Seller releasing the Seller from all liabilities and
obligations of the Company arising from and after the date of such assignment.
Such assignment shall be free and clear of all liens and encumbrances, and the
Seller shall deliver a written representation and warranty to such effect at the
closing, which representation and warranty shall survive the closing. Each
Member shall pay its legal fees in connection with the conveyance of Company
Interests pursuant to this Section and all other costs and expenses (including,
without

 

-56-



--------------------------------------------------------------------------------

limitation, transfer taxes) shall be shared by the Members in accordance with
their Company Interests.

 

(d) If either Member shall fail or refuse for any reason whatsoever to perform
its obligations under this Section in the manner herein prescribed, the
non-defaulting Member may pursue any of its rights and remedies as herein
provided, or at law or equity, including, without limitation, the remedy of
specific performance.

 

(e) The right to purchase as an Initiating Party set forth in this Section 8.8
may be exercised only by a Member that is not in default under Section 2.3
hereof.

 

(f) No Transfer shall be made pursuant to the provisions of this Section 8.8 if
such Transfer would result in the violation of any provision contained in any
mortgage or deed of trust encumbering all or any portion of the Properties.

 

(g) In lieu of purchasing a Member’s Company Interest pursuant to the procedure
set forth in Section 8.8, the transaction may be accomplished through a
redemption of the Company Interests of the Seller by the Company.

 

SECTION 8.9. First Right to Invest. Except as set forth below, until the earlier
of (i) the date that CarrAmerica is no longer a Member of the Company or
(ii) the occurrence of a Change of Control not resulting in a liquidation of the
Company, the Company shall have the first right to invest (which right shall be
exercised by NYSTRS within thirty (30) days after notice from CarrAmerica) in
any property located in the following submarkets, which property CarrAmerica
intends to invest in directly or contribute and/or sell to a joint venture in
which CarrAmerica will retain an interest: (a) Las Colinas, Dallas, Texas;
(b) northwest Austin, Texas (except for the Braker site); (c) north suburban
Chicago, Illinois; and (d) the Panorama/Dry Creek submarket, Denver, Colorado
(except for the Dry Creek Corporate Center site). The Company shall not have the
foregoing right to invest in the case of (i) an investment in a property to be
leased to an existing CarrAmerica tenant, a “build-to-suit” project or an
expansion of an existing project in which the Company has not previously made an
investment, or (ii) the contribution or sale of multiple properties to such a
joint venture where the value of the properties in such submarkets represents
less than twenty percent (20%) of the aggregate value of all properties to be
contributed or sold to such joint venture.

 

ARTICLE IX

 

TERMINATION

 

SECTION 9.1. Dissolution. Except as hereinafter provided to the contrary, the
Company shall be dissolved and its business wound up upon the happening of any
of the following events, whichever shall first occur:

 

(a) the sale, condemnation or other disposition of all or substantially all of
the Properties and the receipt of all consideration therefor;

 

-57-



--------------------------------------------------------------------------------

(b) at any time that there are no Members; provided that the Company shall not
be dissolved if within ninety (90) days after the occurrence of the event that
terminated the continued membership of the last remaining Member, the personal
representative of the last remaining Member agrees in writing to continue the
Company and to the admission of such personal representative or its nominee or
designee to the Company as a Member effective as of the occurrence of the event
that terminated the continued membership of the last remaining Member;

 

(c) December 31, 2050, the termination date set forth in Section 1.4 hereof; or

 

(d) The occurrence of any event, other than those referred to in paragraph (b),
which causes dissolution of a limited liability company under the Delaware Act.

 

SECTION 9.2. Termination. Notwithstanding any other provision of this Agreement,
in all cases of dissolution of the Company, the business of the Company shall be
wound up and the Company terminated as promptly as practicable thereafter, and
each of the following shall be accomplished:

 

(a) The Liquidating Member shall cause to be prepared a statement setting forth
the assets and liabilities of the Company as of the date of dissolution, a copy
of which statement shall be furnished to all of the Members.

 

(b) The property and assets of the Company shall be liquidated by the
Liquidating Member as promptly as possible, but in an orderly and businesslike
and commercially reasonable manner. The Liquidating Member may, in the exercise
of its business judgment and if commercially reasonable, determine to defer the
sale of all or any portion of the property and assets of the Company if deemed
necessary or appropriate to realize the fair market value of any such property
or assets.

 

(c) The proceeds of sale and all other assets of the Company shall be applied
and distributed as follows and in the following order of priority:

 

(i) To the payment of (x) the debts and liabilities of the Company (including
any outstanding amounts due on any recourse indebtedness encumbering the
Property, or any part thereof) and (y) the expenses of liquidation, other than
liabilities for distribution to Members under Section 18-601 or 18-604 of the
Delaware Act.

 

(ii) Except as provided in this Agreement, to Members and former Members in
satisfaction of liabilities for distribution under Section 18-601 or 18-604 of
the Delaware Act.

 

-58-



--------------------------------------------------------------------------------

(iii) To the setting up of any reserves which the Liquidating Member shall
determine to be reasonably necessary for contingent, unliquidated or unforeseen
liabilities or obligations of the Company or the Members arising out of or in
connection with the Company. Such reserves may, in the discretion of the
Liquidating Member, be paid over to a national bank or national trust company
selected by it and authorized to conduct business as an escrowee to be held by
such bank or trust company as escrowee for the purposes of disbursing such
reserves to satisfy the liabilities and obligations described above, and at the
expiration of such period as the Liquidating Member may reasonably deem
advisable, distributing any remaining balance as provided in clause (iv) below.

 

(iv) To the Members in accordance with the provisions of Section 4.2; provided,
however, that no distribution shall be made that creates or increases a Capital
Account deficit for any Member which exceeds such Member’s obligation (deemed or
actual) to restore such deficit, determined as follows: Distributions shall
first be determined tentatively pursuant to Section 4.2 without regard to the
Member’s Capital Account, and then the allocation provisions of Section 5 shall
be applied tentatively as if such tentative distributions had been made. The
actual distribution to such Member pursuant to this Section 9.2(c)(iv) shall be
equal to (x) in the case of a Member that has no deficit Capital Account after
such tentative distributions and allocations have been made, the tentative
distribution to such Member, and (y) in the case of a Member that has a deficit
Capital Account after such tentative distributions and allocations are made, the
tentative distribution to such Member less the amount of the deficit.

 

(v) The balance, if any, to the Members, in accordance with and to the extent of
the Members’ ending positive Capital Account balances, after giving effect to
all contributions, distributions and allocations for all periods, including,
without limitation, any allocations of Profits or Losses from any Capital
Transactions causing or resulting in the dissolution and termination of the
Company.

 

Distributions pursuant to the preceding clauses (iv) and (v) shall be made by
the end of the Fiscal Year during which the dissolution of the Company occurs
(or, if later, within ninety (90) days of such dissolution).

 

(d) The Liquidating Member shall cause the filing of the Certificate of
Cancellation pursuant to Section 18-203 of the Delaware Act and shall take all
such other actions as may be necessary to terminate the Company.

 

SECTION 9.3. Liquidating Member. (a) The term “Liquidating Member” shall mean
the Managing Member.

 

(b) Without limiting the foregoing, the Liquidating Member shall, upon the
dissolution and upon completion of the winding up of the affairs of the Company,
file appropriate certificate(s) to such effect in the proper governmental office
or offices under the

 

-59-



--------------------------------------------------------------------------------

Delaware Act as then in effect. Notwithstanding the foregoing, each Member, upon
the request of the Liquidating Member, shall promptly execute, acknowledge and
deliver all such documents, certificates and other instruments as the
Liquidating Member shall reasonably request to effectuate the proper dissolution
and termination of the Company, including the winding up of the business of the
Company.

 

SECTION 9.4. No Redemption. The Company may not acquire, by purchase, redemption
or otherwise any Company Interest of any Member, except as otherwise provided by
Section 8.8.

 

SECTION 9.5. No Distribution in Kind. The Company may not distribute Company
Assets to the Members in kind without the approval of all of the Members.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.1. Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file, record and publish such further certificates, amendments to
certificates, instruments and documents, and do all such other acts and things
as may be required by law, or as may be required to carry out the intent and
purposes of this Agreement.

 

SECTION 10.2. Indemnities; Liability; Exculpation. (a) The Members shall be
indemnified and held harmless by the Company from and against any and all
expenses (including reasonable attorneys’ fees), losses, damages, liabilities,
charges and claims of any kind or nature whatsoever (collectively “Indemnified
Losses”), incurred by them in their capacities as Members, arising out of or
incidental to any act performed or omitted to be performed by any one or more of
the Members in their capacities as Members in connection with the business of
the Company; provided, however, that, such act or omission was in good faith
believed to be within the scope of authority granted to such Member(s) by the
terms of this Agreement and did not constitute willful misconduct or fraud; and,
provided, further, that an indemnity under this Section 10.2(a) shall be paid
solely out of and to the extent of Company Assets and shall not be a personal
obligation of any Member.

 

(b) The Company and the Members shall be indemnified and held harmless by each
Member from and against any and all Indemnified Losses arising out of or
incidental to any fraudulent act performed by such Member.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, under
no circumstances shall any Member or its trustees, officers, directors,
shareholders, partners or members have any personal liability under this
Agreement, and no assets of any Member (or of such listed parties) other than
such Member’s interest in the Company and

 

-60-



--------------------------------------------------------------------------------

Company Assets shall be subject to any judgment or attachment in connection with
any action or claim in connection with this Agreement.

 

SECTION 10.3. Notices. All notices, demands, consents, approvals, requests or
other communications which any of the parties to this Agreement may desire or be
required to give hereunder (collectively, “Notices”) shall be in writing and
shall be given by personal delivery or telecopy or United States registered or
certified mail (postage prepaid, return receipt requested) addressed as
hereinafter provided. Except as otherwise specified herein, the time period in
which a response to any notice or other communication must be made, if any,
shall commence to run on the earliest to occur of (a) if by personal delivery,
the date of receipt, or attempted delivery, if such communication is refused;
(b) if given by telecopy, the date on which such telecopy is transmitted and
confirmation of delivery thereof is received; and (c) if sent by mail (as
aforesaid), the date of receipt or attempted delivery, if such mailing is
refused. Until further notice, notices and other communications under this
Agreement shall be addressed to the parties listed below as follows:

 

  (i) If to the Company, to:

 

Carr Office Park, LLC

c/o CarrAmerica Realty Corporation

1850 K Street NW, Suite 500

Washington, DC 20006

Attention: Linda Madrid, Esq.

Fax Number: (202) 729-1080

 

with a copy to:

 

Jeffrey Usow, Esq.

Mayer Brown & Platt

190 South La Salle Street

Chicago, Illinois 60603

Fax Number: (312) 706-8725

 

  (ii) If to NYSTRS, to

 

New York State Teachers’ Retirement System

10 Corporate Woods Drive

Albany, New York 12211-2395

Attn: Mr. John Virtanen

Fax Number: (518) 447-2766

 

-61-



--------------------------------------------------------------------------------

and:

 

J.P. Morgan Investment Management Inc.

522 Fifth Avenue

New York, New York 10036

Attn: Mr. Benjamin Gifford

Fax Number: (212) 837-1709

 

with a copy to:

 

Joseph M. Fries, Esq.

Arent Fox Kintner Plotkin & Kahn, PLLC

1050 Connecticut Avenue, NW

Washington, D.C. 20036-5339

Fax Number: (202) 857-6395

 

  (iii) If to the Carr Members, to:

 

c/o CarrAmerica Realty Corporation

1850 K Street NW, Suite 500

Washington, DC 20006

Attention: Linda Madrid, Esq.

Fax Number: (202) 729-1080

 

with a copy to:

 

Jeffrey Usow, Esq.

Mayer Brown & Platt

190 South La Salle Street

Chicago, Illinois 60603

Fax Number: (312) 706-8725

 

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section.

 

SECTION 10.4. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto shall be governed by
and construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof).

 

SECTION 10.5. Captions. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision hereof.

 

-62-



--------------------------------------------------------------------------------

SECTION 10.6. Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.

 

SECTION 10.7. Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective executors, administrators, legal
representatives, heirs, successors and permitted assigns, and shall inure to the
benefit of the parties hereto and, except as otherwise provided herein, their
respective executors, administrators, legal representatives, heirs, successors
and assigns.

 

SECTION 10.8. Extension Not a Waiver. No delay or omission in the exercise of
any power, remedy or right herein provided or otherwise available to a Member or
the Company shall impair or affect the right of such Member or the Company
thereafter to exercise the same. Any extension of time or other indulgence
granted to a Member hereunder shall not otherwise alter or affect any power,
remedy or right of any other Member or of the Company, or the obligations of the
Member to whom such extension or indulgence is granted.

 

SECTION 10.9. Construction. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditor of the Company or any third
party. No Member shall be obligated personally for any debt, obligation or
liability of the Company solely by being a Member of the Company.

 

SECTION 10.10. Severability. In case any one or more of the provisions contained
in this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be effected or impaired thereby.

 

SECTION 10.11. Consents. Any consent or approval to any act or matter required
under this Agreement must be in writing and shall apply only with respect to the
particular act or matter to which such consent or approval is given, and shall
not relieve any Member from the obligation to obtain the consent or approval, as
applicable, wherever required under this Agreement to any other act or matter.

 

SECTION 10.12. Entire Agreement. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and all prior
agreements relative hereto which are not contained herein are terminated.
Amendments, variations, modifications or changes herein may be made effective
and binding upon the parties by, and only by, the setting forth of same in a
document duly executed by each party, and any alleged amendment, variation,
modification or change herein which is not so documented shall not be effective
as to any party.

 

SECTION 10.13. Consent to Jurisdiction. Any action, suit or proceeding in
connection with this Agreement may be brought against any Member or the Company
in a court of record of the State of New York, County of New York, or of the
United States District Court for the

 

-63-



--------------------------------------------------------------------------------

Southern District of New York, each Member and the Company hereby consenting and
submitting to the jurisdiction thereof; and service of process may be made upon
any Member or the Company, by certified or registered mail, at the address to be
used for the giving of notice to such Member under Section 10.3. Each Member
hereby appoints CT Corporation System, 1633 Broadway, New York, New York 10019
as its agent for service of process. Nothing herein shall affect the right of
any Member to commence legal proceedings or otherwise to proceed against any
other Member or the Company in any other jurisdiction or to serve process in any
manner permitted by applicable law. In any action, suit or proceeding in
connection with this Agreement, each Member and the Company hereby waives trial
by jury, and any claim that New York County or the Southern District of New York
is an inconvenient forum.

 

SECTION 10.14. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will for all purposes be deemed an
original, and all such counterparts shall constitute one and the same
instrument.

 

SECTION 10.15. Tax Election. The Members will not take any actions to cause the
Company to fail to be treated as a partnership for federal, state and, if
applicable, local income tax purposes. The Members shall make all elections
necessary for the Company to be treated as a partnership under any applicable
Check The Box Regulations.

 

-64-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM, a public pension system created and
existing pursuant to Article 11 of the Education Law of the State of New York
and having powers and privileges of a corporation pursuant to Section 502
thereof By:  

/s/ George Philip

   

George Philip

   

Executive Director

 

By:  

/s/ John W. Virtanen

   

John W. Virtanen

   

Associate Real Estate Officer

 

-65-



--------------------------------------------------------------------------------

CARRAMERICA REALTY CORPORATION, a Maryland corporation

By:

 

/s/ Karen B. Dorigan

   

Name:

 

Karen B. Dorigan

   

Title:

 

Managing Director/Capital Markets and

Investments

 

CARRAMERICA REALTY, L.P., a Delaware limited partnership    

By:

  CarrAmerica Realty GP Holdings, Inc., a Delaware corporation     By:  

/s/ Karen B. Dorigan

       

Name:

 

Karen B. Dorigan

       

Title:

 

Executive Vice President

 

CARR PARKWAY NORTH I CORPORATION, a Delaware corporation     By:  

/s/ Karen B. Dorigan

       

Name:

 

Karen B. Dorigan

       

Title:

 

Executive Vice President